Exhibit 10.2

 

 

 

 

ASSET PURCHASE AGREEMENT

 

 

Dated as of July 19, 2012

 

 

among

 

 

Newport Television LLC,

 

Newport Television License LLC

 

and

 

 

Sinclair Television Group, Inc.

 

 

 

 

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS

2

 

 

 

Section 1.01.

Definitions

2

 

 

 

Section 1.02.

Cross Reference Table

9

 

 

 

Section 1.03.

Terms Generally

12

 

 

 

ARTICLE II

PURCHASE AND SALE

13

 

 

 

Section 2.01.

Purchase and Sale

13

 

 

 

Section 2.02.

Excluded Assets

14

 

 

 

Section 2.03.

Assumed Liabilities

16

 

 

 

Section 2.04.

Excluded Liabilities

16

 

 

 

Section 2.05.

Assignment of Contracts and Rights

17

 

 

 

Section 2.06.

Purchase Price

18

 

 

 

Section 2.07.

Escrow

18

 

 

 

Section 2.08.

Closing

18

 

 

 

Section 2.09.

General Proration

20

 

 

 

Section 2.10.

Multi-Station Agreements

23

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

24

 

 

 

Section 3.01.

Corporate Existence and Power

24

 

 

 

Section 3.02.

Corporate Authorization; Voting Requirements

24

 

 

 

Section 3.03.

Governmental Authorization

25

 

 

 

Section 3.04.

Noncontravention

25

 

 

 

Section 3.05.

Contracts

25

 

 

 

Section 3.06.

Intangible Property

27

 

 

 

Section 3.07.

Real Property

27

 

 

 

Section 3.08.

Financial Information

29

 

 

 

Section 3.09.

Absence of Certain Changes or Events

29

 

 

 

Section 3.10.

Absence of Litigation

30

 

 

 

Section 3.11.

Compliance with Laws

31

 

 

 

Section 3.12.

FCC Matters; Qualifications

31

 

 

 

Section 3.13.

Cable and Satellite Matters

32

 

 

 

Section 3.14.

Employees; Labor Matters

32

 

 

 

Section 3.15.

Employee Benefit Plans

33

 

 

 

Section 3.16.

Environmental Matters

34

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 3.17.

Equipment

34

 

 

 

Section 3.18.

Brokers

34

 

 

 

Section 3.19.

Taxes

35

 

 

 

Section 3.20.

Purchased Assets

35

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

36

 

 

 

Section 4.01.

Existence and Power

36

 

 

 

Section 4.02.

Corporate Authorization

36

 

 

 

Section 4.03.

Governmental Authorization

36

 

 

 

Section 4.04.

Noncontravention

36

 

 

 

Section 4.05.

Absence of Litigation

37

 

 

 

Section 4.06.

FCC Qualifications

37

 

 

 

Section 4.07.

Brokers

37

 

 

 

Section 4.08.

Financing

37

 

 

 

Section 4.09.

Projections and Other Information

38

 

 

 

Section 4.10.

Solvency

38

 

 

 

Section 4.11.

Buyer Superseding Contracts

38

 

 

 

ARTICLE V

COVENANTS OF SELLER

39

 

 

 

Section 5.01.

Operations Pending Closing

39

 

 

 

Section 5.02.

Access to Information

41

 

 

 

Section 5.03.

Title Commitments, Surveys

42

 

 

 

Section 5.04.

Risk of Loss

42

 

 

 

Section 5.05.

No Negotiation

43

 

 

 

Section 5.06.

No-Hire

43

 

 

 

Section 5.07.

Financial Statements

44

 

 

 

ARTICLE VI

COVENANTS OF BUYER

44

 

 

 

Section 6.01.

Access to Information

44

 

 

 

Section 6.02.

Accounts Receivable

44

 

 

 

Section 6.03.

Termination of Rights to the Names and marks

46

 

 

 

Section 6.04.

Insurance Policies

46

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE VII

COVENANTS OF BUYER AND SELLER

46

 

 

 

Section 7.01.

Governmental Consents

46

 

 

 

Section 7.02.

Confidentiality

48

 

 

 

Section 7.03.

NexGen Source Code

48

 

 

 

Section 7.04.

Control Prior to Closing

49

 

 

 

Section 7.05.

Public Announcements

49

 

 

 

Section 7.06.

Notices of Certain Events

49

 

 

 

Section 7.07.

Retention of Records; Post-Closing Access to Records

50

 

 

 

Section 7.08.

Cooperation in Litigation

50

 

 

 

Section 7.09.

Transition Services

51

 

 

 

ARTICLE VIII

PENSION, EMPLOYEE AND UNION MATTERS

51

 

 

 

Section 8.01.

Employment

51

 

 

 

Section 8.02.

Savings Plan

52

 

 

 

Section 8.03.

Employee Welfare Plans

52

 

 

 

Section 8.04.

Vacation

52

 

 

 

Section 8.05.

Sick Leave

53

 

 

 

Section 8.06.

No Further Rights

53

 

 

 

Section 8.07.

Flexible Spending Plan

53

 

 

 

Section 8.08.

Payroll Matters

53

 

 

 

Section 8.09.

WARN Act

54

 

 

 

ARTICLE IX

TAX MATTERS

54

 

 

 

Section 9.01.

Bulk Sales

54

 

 

 

Section 9.02.

Transfer Taxes

55

 

 

 

Section 9.03.

FIRPTA Certificate

55

 

 

 

Section 9.04.

Taxpayer Identification Numbers

55

 

 

 

Section 9.05.

Taxes and Tax Returns

55

 

 

 

Section 9.06.

Purchase Price Allocation

55

 

 

 

ARTICLE X

CONDITIONS TO CLOSING

56

 

 

 

Section 10.01.

Conditions to Obligations of Buyer and Seller

56

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 10.02.

Conditions to Obligations of Seller

56

 

 

 

Section 10.03.

Conditions to Obligations of Buyer

57

 

 

 

ARTICLE XI

TERMINATION

58

 

 

 

Section 11.01.

Termination

58

 

 

 

Section 11.02.

Effect of Termination

59

 

 

 

ARTICLE XII

SURVIVAL; INDEMNIFICATION

60

 

 

 

Section 12.01.

Survival

60

 

 

 

Section 12.02.

Indemnification by Buyer

61

 

 

 

Section 12.03.

Indemnification by Seller

62

 

 

 

Section 12.04.

Notification of Claims

63

 

 

 

Section 12.05.

Net Losses; Subrogation; Mitigation

64

 

 

 

Section 12.06.

Computation of Indemnifiable Losses

64

 

 

 

Section 12.07.

Exclusive Remedies

64

 

 

 

Section 12.08.

No Special Damages, Mitigation

65

 

 

 

Section 12.09.

Treatment of Indemnity Benefits

65

 

 

 

ARTICLE XIII

GENERAL PROVISIONS

65

 

 

 

Section 13.01.

Expenses

65

 

 

 

Section 13.02.

Notices

65

 

 

 

Section 13.03.

Headings

66

 

 

 

Section 13.04.

Severability

66

 

 

 

Section 13.05.

Entire Agreement

66

 

 

 

Section 13.06.

Successors and Assigns

66

 

 

 

Section 13.07.

No Recourse

67

 

 

 

Section 13.08.

No Third-Party Beneficiaries

67

 

 

 

Section 13.09.

Amendments and Waivers

67

 

 

 

Section 13.10.

Governing Law; Consent to Jurisdiction

68

 

 

 

Section 13.11.

Specific Performance

68

 

 

 

Section 13.12.

WAIVER OF JURY TRIAL

68

 

 

 

Section 13.13.

Counterparts

69

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 13.14.

No Presumption

69

 

 

 

Section 13.15.

Disclosure Schedules

69

 

v

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of the 19th day of
July, 2012, by and between (i) Newport Television LLC, a Delaware limited
liability company (“Newport”), (ii) Newport Television License LLC (“Newport
License” and, together with Newport, “Seller”), and (iii) Sinclair Television
Group, Inc., a Maryland corporation (“Buyer”).

 

RECITALS

 

WHEREAS, Newport and High Plains Broadcasting Operating Company LLC (“High
Plains”) are the owners of the assets (other than the FCC Licenses) used in the
operation of the following broadcast television stations (each, a “Station” and,
collectively, the “Stations”), pursuant to licenses issued by the Federal
Communications Commission (the “FCC”):

 

WOAI-TV, San Antonio, Texas

WHP-TV & WLYH - TV, Harrisburg, Pennsylvania

WKRC-TV, Cincinnati, Ohio

KSAS-TV, KAAS-TV, KMTW (TV) & KOCW(TV), Wichita, Kansas

WPMI-TV & WJTC(TV), Mobile, Alabama – Pensacola, Florida

 

WHEREAS, the FCC Licenses are held by Newport License and High Plains
Broadcasting License Company LLC (“High Plains License” and, together with
Newport License, the “FCC Licensees”);

 

WHEREAS, Newport has exercised its option to purchase from High Plains and High
Plains License (collectively, the “High Plains Entities”) substantially all of
the assets (including the FCC Licenses) owned by the High Plains Entities and
used in the operation of the High Plains Station (the “High Plains Station
Assets”) pursuant to that certain Option Exercise Agreement dated July 18, 2012
by and among Newport, High Plains and High Plains License (the “Option Exercise
Agreement”);

 

WHEREAS, pursuant to the terms of the Option Exercise Agreement, the High Plains
Entities have agreed to take all action reasonably necessary or required by
Seller to facilitate the sale and transfer of the High Plains Station Assets by
Seller to any Person designated by Seller in writing;

 

WHEREAS, Buyer desires to purchase substantially all of the assets and assume
certain of the liabilities, and Seller desires to sell to Buyer substantially
all of the assets and transfer certain of the liabilities, related to, used or
held for use in the conduct of each Station (including the assets to be acquired
and the liabilities to be assumed by Newport pursuant to the Option Exercise
Agreement) on the terms and subject to the conditions hereinafter set forth; and

 

WHEREAS, the closing of the transactions contemplated by this Agreement and the
closing of the transactions contemplated by the Option Exercise Agreement shall
occur simultaneously and, at such closings, Seller will, and, pursuant to the
terms of the Option

 

--------------------------------------------------------------------------------


 

Exercise Agreement, Seller will cause and direct the High Plains Entities to,
assign and transfer to Buyer, and Buyer will purchase and assume, the Purchased
Assets and the Assumed Liabilities.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements to be
derived from this Agreement, Buyer and Seller hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01.        Definitions.  As used in this Agreement, the following
terms shall have the following meanings:

 

“Accounting Firm” means (a) an independent certified public accounting firm in
the United States of national recognition mutually acceptable to Seller and
Buyer or (b) if Seller and Buyer are unable to agree upon such a firm, then the
regular independent auditors for Seller and Buyer shall mutually agree upon a
third independent certified public accounting firm, in which event, “Accounting
Firm” shall mean such third firm.

 

“Accounts Receivable” means all accounts receivable (other than accounts
receivable relating to Tradeout Agreements or film and program barter
agreements), and all rights to receive payments under any notes, bonds and other
evidences of indebtedness and all other rights to receive payments, arising out
of sales occurring in the conduct of the Business prior to the Effective Time
for services performed (e.g., the actual broadcast of commercials sold) or
delivered by the Business prior to the Effective Time.

 

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with such other
Person.

 

“Ancillary Agreements” means the Option Exercise Agreement, the Escrow Agreement
and any other certificate, agreement, document or other instrument to be
executed and delivered in connection with the transactions contemplated by this
Agreement.

 

“Antitrust Laws” means the Sherman Act, as amended, the Clayton Act, as amended,
the HSR Act, the Federal Trade Commission Act, as amended, and all other
federal, state and foreign, if any, Laws that are designed or intended to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade or lessening of competition through merger
or acquisition.

 

“ASCAP” means the American Society of Composers, Authors and Publishers.

 

“Balance Sheet Date” means December 31, 2011.

 

“Bargaining Agreement” means the collective bargaining agreements set forth on
Disclosure Schedule Section 3.14(b).

 

2

--------------------------------------------------------------------------------


 

“BMI” means Broadcast Music Incorporated.

 

“Business” means the conduct and operation of the Stations.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed (or actually closed)
in the City of New York.

 

“Cash and Cash Equivalents” means those items which are required by GAAP to be
included as “cash” or “cash equivalents” on the Business Financial Statements as
of the Effective Time (plus interest, if any, accruing on such amount at the
prime rate (as reported by The Wall Street Journal or, if not reported thereby,
by another authoritative source) from such date until the Effective Time).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Communications Laws” means collectively, the Communications Act of 1934, as
amended, the Telecommunications Act of 1996, the Children’s Television Act of
1990, and the rules and regulations promulgated under the foregoing, in each
case, as in effect from time to time.

 

“Confidentiality Agreement” means the non-disclosure agreement between Newport
and Buyer, dated as of November 17, 2011.

 

“Contracts” means contracts, agreements, leases, non-governmental licenses,
sales and purchase orders and other agreements (including Leases, Real Property
Leases and employment agreements), written or oral (in each case, including any
amendments or modifications thereto).

 

“Control” means, as to any Person, the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.  The terms “Controlled” and “Controlling” shall have a correlative
meaning.

 

“Copyrights” means all copyrights and copyright applications and registrations
therefor used by Seller or a High Plains Entity primarily in connection with the
Business.

 

“Designated Station Assets” means, with respect to each Station that cannot be
transferred to Buyer under the applicable rules of the FCC, the FCC Licenses
with respect to such Station and such other Station Assets with respect to such
Station as Buyer may reasonably determine.

 

“Effective Time” means 12:01 a.m., New York City time, on the Closing Date.

 

“Employee Plan” means any (a) employee benefit plan, arrangement or policy
subject to ERISA, including any retirement, pension, deferred compensation,
severance, profit sharing, savings, group health, dental, life insurance,
disability or cafeteria plan, policy or arrangement; (b) any equity or
equity-based compensation plan; (c) any bonus or incentive

 

3

--------------------------------------------------------------------------------


 

arrangement; and (d) any severance or termination agreements, policies or
arrangements that are not covered by ERISA; in each case, maintained or
contributed to or required to be maintained or contributed to by Seller or a
High Plains Entity for the benefit of any current Employee or former Employee
who was directly engaged, exclusively, in the Business.

 

“Employees” means (a) the full-time, part-time and per diem employees employed
by Newport, High Plains or Newport JSA LLC engaged in the Business, other than 
those employees of Newport, High Plains or Newport JSA LLC set forth on
Disclosure Schedule Section 1.01(a), it being understood that any employee of
Newport, High Plains or Newport JSA LLC whose principal work location is at
Newport’s corporate headquarters in Kansas City, Missouri or at the Other Seller
Stations or whose employment responsibilities relate substantially to the
corporate operations of Newport taken as a whole shall not be deemed “Employees”
for any purposes hereunder.

 

“Environmental Laws” means any Law in effect on the date of this Agreement
whether local, state, or federal relating to (a) Releases or threatened Releases
of Hazardous Materials into the environment, (b) the use, treatment, storage,
disposal, handling, discharging or shipment of Hazardous Material, (c) the
regulation of storage tanks; or (d) otherwise relating to pollution or
protection of human health, occupational safety and the environment.

 

“Equipment” means all machinery, equipment, computers, motor vehicles,
furniture, fixtures, furnishings, towers, antennas, transmitters, tools,
toolings, parts, blank films and tapes and other items of tangible personal
property owned or leased by Seller or a High Plains Entity and located at or
used primarily in connection with the operation of the Business (other than such
items that are no longer in use at the Stations as a result of obsolescence or
having been replaced by other property).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and the rules and regulations promulgated thereunder.

 

“Estimated Adjustment” means, with respect to the Estimated Settlement
Statement, an amount equal to the Buyer Prorated Amount minus the Seller
Prorated Amount, which amount shall be expressed as a positive or negative
number.

 

“FCC Consent” means the FCC’s grant of its consent to the assignment of the FCC
Licenses.

 

“FCC Licenses” means the FCC licenses, permits and other authorizations issued
by the FCC to the FCC Licensees for use in the operation of the Stations, each
of which is identified on Disclosure Schedule Section 3.12(a)(1), and any other
license, permit or other authorization, including any temporary waiver or
special temporary authorization and any renewals thereof or any transferable
pending application therefor.

 

“Final Adjustment” means, with respect to the Final Settlement Statement, an
amount equal to the Buyer Prorated Amount minus the Seller Prorated Amount,
which amount shall be expressed as a positive or negative number.

 

4

--------------------------------------------------------------------------------


 

“Final Order” means an action by the FCC (a) that has not been vacated,
reversed, stayed, enjoined, set aside, annulled or suspended; (b) with respect
to which no request for stay, motion or petition for rehearing, reconsideration
or review, or application or request for review or notice of appeal or sua
sponte review by the FCC is pending; and (c) as to which the time for filing any
such request, motion, petition, application, appeal or notice, and for the entry
of orders staying, reconsidering or reviewing on the FCC’s own motion has
expired.

 

“GAAP” means United States generally accepted accounting principles as in effect
on the Balance Sheet Date, consistently applied.

 

“Governmental Authority” means any federal, state or local or any foreign
government, legislature, governmental, regulatory or administrative authority,
agency or commission or any court, tribunal, or judicial or arbitral body.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Material” means hazardous or toxic wastes, chemicals, substances,
constituents, pollutants or related material, whether solids, liquids, or gases,
defined or regulated under § 101(14) of CERCLA; the Resource Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq.; the Toxic Substances Control Act,
15 U.S.C. §§ 2601 et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300(f) et
seq.; the Clean Air Act, as amended, 42 U.S.C. §§ 7401 et seq.; the Federal
Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq.; the Emergency Planning
and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the
Occupational Safety and Health Act of 1970, 29 U.S.C. §§ 651 et seq. or any
similar applicable federal, state or local Environmental Laws.

 

“High Plains Station” means WOAI — TV, San Antonio, Texas.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations thereunder.

 

“Income Taxes” means income, franchise, doing business and similar taxes.

 

“Indebtedness” means, with regard to any Person, any liability or obligation,
whether or not contingent, (i) in respect of borrowed money or evidenced by
bonds, monies, debentures, or similar instruments or upon which interest
payments are normally made, (ii) for the payment of any deferred purchase price
of any property, assets or services (including pursuant to capital leases) but
excluding trade payables and Program Rights Obligations, (iii) guaranties,
direct or indirect, in any manner, of all or any part of any Indebtedness of any
Person, (iv) all obligations under acceptance, standby letters of credit or
similar facilities, (v) all matured obligations to purchase, redeem, retire,
defease or otherwise make any payment in respect of any membership interests,
shares of capital stock or other ownership or profit interest or any warrants,
rights or options to acquire such membership interests, shares or such other
ownership or profit interest, (vi) all accrued interest of all obligations
referred to in (i) — (v) and (vii) all obligations referred to in (i) — (vi) of
a third party secured by any Lien on property or assets.

 

5

--------------------------------------------------------------------------------


 

“Intangible Property” means all of Seller’s or a High Plains Entity’s rights in
any (a) Copyrights; (b) Trademarks, including all of the rights, if any, of
Seller or a High Plains Entity in and to the Stations’ call letters and any
derivative thereof; (c) Trade Secrets; (d) all domain leases and names used
primarily by Seller or a High Plains Entity in connection with the Business; and
(e) all goodwill, if any, associated therewith, other than, in each case, any
Intangible Property not  used primarily in connection with the operation of the
Stations.

 

“Knowledge of Seller” means the actual knowledge of the president, chief
financial officer of Newport, as well as the general manager and chief engineer
(or person holding a similar position, but not including any contract employee
or consultant) of each Station.

 

“Law” means any United States (federal, state, local) or foreign law,
constitution, treaty statute, ordinance, regulation, rule, code, order,
judgment, injunction, writ or decree.

 

“Leases” means those leases, subleases, licenses or other occupancy agreements
used primarily in the operation of the Business (including any and all
assignments, amendments and other modifications of such leases, subleases,
licenses and other occupancy agreements), pertaining to the use or occupancy of
the Real Property where Seller or a High Plains Entity holds an interest as
landlord, licensor, sublandlord or sublicensor.

 

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, easement, right of way, restrictive covenant, encroachment, security
interest or encumbrance of any kind whatsoever, whether voluntarily incurred or
arising by operation of Law or otherwise, in respect of such property or asset.

 

“Market” means, as applicable, San Antonio, Texas; Harrisburg, Pennsylvania;
Cincinnati, Ohio; Wichita, Kansas; Mobile, Alabama — Pensacola, Florida.

 

“Material Adverse Effect” means any effect or change that would reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
(a) the financial condition, assets or results of operations of the Stations,
considered together, or (b) the ability of Seller to perform their obligations
under this Agreement; provided, however, that any material adverse effect
primarily attributable to (i) an event or series of events or circumstances
affecting the United States or global economy generally or capital or financial
markets generally, including changes in interest or exchange rates, (ii) any
event, state of facts or circumstances or development affecting television
programming services generally or the television broadcast industry generally
(including legislative or regulatory matters), (iii) any change or development
in national, regional, state or local telecommunications or internet
transmission systems, (iv) general economic conditions, including any downturn
caused by acts of war or terrorism or a natural disaster, such as an earthquake
or hurricane, (v) the suspension of trading generally on the New York Stock
Exchange or the Nasdaq Stock Market, (vi) the announcement, execution and
performance of this Agreement, (vii) any action taken by Seller or a High Plains
Entity as expressly contemplated by this Agreement or with Buyer’s written
consent or at Buyer’s written request, (viii) any failure to meet internal or
published financial or rating projections, estimates or forecasts of revenues,
earnings, or other measures of financial or operating performance for any period
(provided, however, that the underlying causes of such failure (subject to the
other

 

6

--------------------------------------------------------------------------------


 

provisions of this definition) shall not be excluded), (ix) changes in Law or
GAAP or the interpretation thereof, or (x) the ratings or performance of any
network with which a Station is affiliated, in each case shall not constitute a
Material Adverse Effect.

 

“Material Contract” means any Contract required to be listed on Disclosure
Schedule Section 3.05(a).

 

“Mobile Stations” means WPMI-TV and WJTC (TV), Mobile, Alabama — Pensacola,
Florida.

 

“MVPDs” means any multi-channel video programming distributor, including cable
systems, telephone companies and DBS systems.

 

“Other Seller Stations” means any broadcast station or business unit of Seller
or the High Plains Entities other than the Stations.

 

“Permitted Liens” means, as to any property or asset of any Station, (a) liens
for Taxes, assessments and governmental charges not yet due and payable or which
are being contested in good faith and for which appropriate reserves exist on
the Financial Statements, (b) terms and conditions of any Leases, (c) zoning
laws and ordinances and similar Laws that are not materially violated by any
existing improvement or that do not prohibit the use of the Real Property as
currently used in the operation of the Business; (d) any right reserved to any
Governmental Authority to regulate the affected property (including restrictions
stated in any permits); (e) in the case of any leased asset, (i) the rights of
any lessor under the applicable lease agreement or any Lien granted by any
lessor, (ii) any statutory Lien for amounts that are not yet due and payable or
are being contested in good faith, (iii) any subleases and (iv) the rights of
the grantor of any easement or any Lien granted by such grantor on such easement
property; (f) easements, rights of way, restrictive covenants and other
encumbrances, encroachments or other similar matters affecting title that do not
materially adversely affect title to the property subject thereto or materially
impair the continued use of the property in the ordinary course of the business
of the Business; (g) inchoate materialmens’, mechanics’, workmen’s, repairmen’s
or other like Liens arising in the ordinary course of business; (h) Liens that
will be discharged prior to or simultaneously with Closing; (i) any state of
facts an accurate survey would show, provided same does not render title
unmarketable or prevent the Real Property being utilized in substantially the
same manner as currently used; (j) pledges or deposits to secure obligations
under workers’ compensation Laws or similar Laws or to secure public or
statutory obligations and which pledges or deposits are reflected in the
Financial Statements to the extent required by GAAP, and (k) any other Lien,
other than a Lien securing a monetary obligation, that does not detract from,
interfere with or impair the use of or value of any such property or asset as
currently used.

 

“Person” means any natural person, general or limited partnership, corporation,
limited liability company, firm, association, trust or other legal entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.

 

“Post-Closing Tax Period” means any Tax period (or portion thereof) beginning
and ending after the Effective Time.

 

7

--------------------------------------------------------------------------------


 

“Pre-Closing Tax Period” means any Tax period (or portion thereof) ending on or
prior to the Effective Time.

 

“Program Rights” means all rights of the Stations to broadcast television
programs or shows as part of the Stations’ programming, including all rights of
the Stations under all film and program barter agreements, sports rights
agreements, news rights or service agreements, affiliation agreements and
syndication agreements.

 

“Program Rights Obligations” means all obligations in respect of the purchase,
use, licenses or acquisition of programs, programming materials, films and
similar assets used primarily in connection with the Business in the ordinary
course consistent with past practice which relate to the utilization of the
Program Rights on or after the Effective Time.

 

“Qualified Assignee” means a third party or other entity that Buyer reasonably
determines is eligible pursuant to the Communications Laws to be the assignee of
the Designated Station Assets.

 

“Real Property” means the real property owned, leased, subleased or licensed by
or to Seller or a High Plains Entity and used primarily by the Stations,
together with all right, title and interest of Seller or a High Plains Entity in
all buildings, towers, improvements, fixtures and structures located thereon,
but excluding Tower Leases.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Section 2.02(s) Contract” means any Contract listed in Disclosure Schedule
Section 2.02(s) other than any such Contracts listed thereon which Buyer advises
Seller in writing prior to closing that Buyer is prepared to assume.

 

“Section 2.02(s) Counterparty” means, with respect to a
Section 2.02(s) Contract, the parties to such contract other than Seller, the
High Plains Entities and their Affiliates.

 

“Seller Account” means the accounts set forth on Disclosure Schedule
Section 1.01(c).

 

“SESAC” means the Society of European Stage Authors & Composers.

 

“Subsidiary” when used with respect to any party, means any corporation, limited
liability company, partnership, association, trust or other entity of which
securities or other ownership interests representing fifty percent (50%) or more
of the equity or fifty percent (50%) or more of the ordinary voting power (or,
in the case of a partnership, fifty percent (50%) or more of the general
partnership interests) are, as of such date, owned by such party or one or more
Subsidiaries of such party or by such party and one or more Subsidiaries of such
party.

 

“Tax” or “Taxes” means all federal, state, local or foreign income, excise,
gross receipts, ad valorem, sales, use, employment, franchise, profits, gains,
property, transfer, use,

 

8

--------------------------------------------------------------------------------


 

payroll, intangible or other taxes, fees, stamp taxes, duties, charges, levies
or assessments of any kind whatsoever (whether payable directly or by
withholding) imposed by a Governmental Authority, together with any interest and
any penalties, additions to tax or additional amounts imposed by any Tax
authority with respect thereto.

 

“Tax Returns” means all returns and reports (including elections, declarations,
disclosures, schedules, estimates and information returns) required to be
supplied to a Tax authority relating to Taxes.

 

“Television Operating Center” means Newport’s master control and television
station service provider located at 2625 S. Memorial Drive, Tulsa, Oklahoma.

 

“Tower Leases” means any agreement to which Seller or a High Plains Entity is a
party pertaining to the use and/or installation of radio masts and/or towers
used primarily by the Stations for telecommunications and broadcasting in
connection with the operation of the Business, where Seller holds an interest as
tenant or subtenant.

 

“Trade Secrets” means all proprietary information of each of Seller and the High
Plains Entities that is not generally known and is used exclusively in the
operation of the Business, as to which reasonable efforts have been made to
prevent unauthorized disclosure, and which provides a competitive advantage to
those who know or use it.

 

“Trademarks” means all trade names, trademarks, service marks, trade dress,
jingles, slogans, logos, other source or business identifiers, trademark and
service mark registrations and trademark and service mark applications owned by
Seller or a High Plains Entity and used primarily in the operation of the
Business, including those set forth on Disclosure Schedule Section 3.06(a), and
the goodwill appurtenant thereto.

 

“Tradeout Agreement” means any Contract, other than film and program barter
agreements, pursuant to which Seller or a High Plains Entity has agreed to sell
or trade commercial air time or commercial production services of a Station in
consideration for any property or service in lieu of or in addition to cash.

 

“Transfer Taxes” means all excise, sales, use, value added, registration stamp,
recording, documentary, conveyancing, franchise, property, transfer, gains and
similar Taxes, levies, charges and fees.

 

“Union Employees” means all Employees the terms of whose employment are governed
by a Bargaining Agreement.

 

“Wichita Stations” means KSAS-TV, KAAS-TV and KOCW (TV), Wichita, Kansas.

 

Section 1.02.        Cross Reference Table.  The following terms defined in this
Agreement in the sections set forth below shall have the respective meaning
therein defined(1):

 

--------------------------------------------------------------------------------

(1)  Terms still being used were deleted from this Section and should be put
back in.

 

9

--------------------------------------------------------------------------------


 

Active Employees

 

8.01(a)

Agreement

 

Preamble

Assumed Contracts

 

2.01(c)

Assumed Liabilities

 

2.03

Base Closing Date

 

2.08

Business Financial Statements

 

3.08(a)

Business Unaudited Financial Statements

 

3.08(a)

Business Unaudited Interim Financial Statements

 

3.08(a)

Buyer

 

Preamble

Buyer FSA Plan

 

8.07

Buyer Indemnified Parties

 

12.03(a)

Buyer Prorated Amount

 

2.09(a)

Buyer Superseding Contracts

 

4.11

Buyer Warranty Breach

 

12.02(a)(i)

Buyer’s 401(k) Plan

 

8.02

Cap

 

12.02(b)

Closing

 

2.08

Closing Date

 

2.08

Collection Period

 

6.02(a)

Covered Matter

 

13.10(a)

Damaged Asset

 

5.04

Deductible

 

12.02(b)

Default Payment

 

11.02(b)

DOJ

 

7.01(b)

Employment Commencement Date

 

8.01(a)

Escrow Agent

 

2.07

Escrow Agreement

 

2.07

Escrow Deposit

 

2.07

Estimated Settlement Statement

 

2.09(d)

Excluded Assets

 

2.02

Excluded Contracts

 

2.02(k)

 

10

--------------------------------------------------------------------------------


 

Excluded Liabilities

 

2.04

Excluded Market

 

2.11

Excluded Stations

 

2.11

FCC

 

Recitals

FCC Application

 

7.01(a)

FCC Consent

 

7.01(d)

FCC Licensees

 

Preamble

Final Settlement Statement

 

2.09(h)

FTC

 

7.01(b)

High Plains

 

Preamble

High Plains Entities

 

Recitals

High Plains License

 

Preamble

HSR Clearance

 

7.01(c)

Inactive Employees

 

8.01(a)

High Plains Station Assets

 

Recitals

Indemnified Party

 

12.04(a)

Indemnifying Party

 

12.04(a)

Losses

 

12.02(a)

Material Assumed Contract

 

3.05(a)

Multi-Station Agreement

 

2.10

Newport

 

Preamble

Newport License

 

Preamble

Non-Union Transferred Employees

 

8.01(a)

Notice of Disagreement

 

2.09(h)

Option Exercise Agreement

 

Recitals

Owned Real Property

 

3.07(a)

Permits

 

3.11

Prorated Assumed Liabilities

 

2.09(a)

Prorated Purchased Assets

 

2.09(a)

Providence

 

12.03(d)

Providence Guarantee

 

12.03(d)

 

11

--------------------------------------------------------------------------------


 

Purchase Price

 

2.06

Purchased Assets

 

2.01

Real Property Leases

 

3.07(d)

Remitted Payment

 

6.02(b)

Remitted Payments

 

6.02(b)

Renewal Application

 

7.01(d)

Seller

 

Preamble

Seller FSA Plan

 

8.07

Seller Indemnified Parties

 

12.02(a)

Seller Prohibited Entities

 

5.06

Seller Prorated Amount

 

2.09(a)

Seller Warranty Breach

 

12.03(a)(i)

Seller’s 401(k) Plan

 

7.02

Settlement Statement

 

2.09(e)

Solvent

 

4.10

Source Code

 

7.03(a)

Specified Payment

 

6.02(a)

Specified Payments

 

6.02(a)

Surveys

 

5.03

Station

 

Recitals

Stations

 

Recitals

Termination Date

 

11.01(b)(i)

Threshold

 

12.02(b)

Title Commitments

 

5.03

Transfer Date

 

8.07

Transferred Employees

 

8.01(a)

Transition Services Agreement

 

7.09

WARN Act

 

8.09

 

Section 1.03.        Terms Generally.  (a) Words in the singular shall be held
to include the plural and vice versa and words of one gender shall be held to
include the other gender as the context requires, (b) the terms “hereof,”
“herein,” and “herewith” and words of

 

12

--------------------------------------------------------------------------------


 

similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole (including the Disclosure Schedules and exhibits hereto)
and not to any particular provision of this Agreement, and Article, Section,
paragraph, Exhibit and Disclosure Schedule references are to the Articles,
Sections and paragraphs in, and the Exhibits and Disclosure Schedules to this
Agreement unless otherwise specified, (c) the word “including” and words of
similar import when used in this Agreement means “including, without
limitation,” unless otherwise specified, and (d) the word “or” shall not be
exclusive.

 

ARTICLE II
PURCHASE AND SALE

 

Section 2.01.        Purchase and Sale.  Subject to Section 2.11, pursuant to
the terms and subject to the conditions of this Agreement, Buyer agrees to
purchase from Seller and Seller agrees to sell, convey, transfer, assign and
deliver, or cause to be sold, conveyed, transferred, assigned and delivered, to
Buyer at the Closing, free of all Liens other than Permitted Liens, all of
Seller’s right, title and interest in, to and under all of its assets (including
the High Plains Station Assets which Seller has the right to acquire pursuant to
the Options Exercise Agreement, other than the Excluded Assets, in each case as
and to the extent located at or used primarily with respect to the Business,
including the following assets, Contracts, and properties (tangible or
intangible), as the same shall exist on the date of this Agreement and not
disposed of in accordance with Section 5.01, and all similar assets of the
Business acquired by Seller and the High Plains Entities between the date hereof
and the Closing and located at or used primarily with respect to the Stations,
as follows (the “Purchased Assets”):

 

(a)           all Owned Real Property, the Real Property Leases and the Tower
Leases;

 

(b)           all Equipment;

 

(c)           all rights under all Contracts to which Seller is a party that
(i) are listed or referenced on Disclosure Schedule Section 3.05(a) or
Disclosure Schedule Section 3.13(a), (ii) are not required by the terms thereof
to be listed on Disclosure Schedule Section 3.05(a) but are used primarily in
connection with the operation of the Business, (iii) may result from the
television broadcast industry wide negotiations with SESAC, ASCAP and BMI,
(iv) are referenced in other subsections to this Section 2.01 or the
corresponding Section in the Disclosure Schedules, or (v) are entered into after
the date hereof by Seller pursuant to the terms and subject to the conditions of
Section 5.01 (collectively, the “Assumed Contracts”), provided, however, that
Assumed Contracts shall in no event include Excluded Contracts;

 

(d)           all prepaid expenses and deposits (other than prepaid Taxes) and
ad valorem Taxes, leases and rentals;

 

(e)           all of Seller’s and the High Plains Entities’ rights, claims,
credits, causes of action or rights of set-off against third parties relating to
the Purchased Assets, including unliquidated rights under manufacturers’ and
vendors’ warranties, in each case only to the extent Buyer incurs Losses
relating thereto and occurring after the Effective Time;

 

(f)            all Intangible Property;

 

13

--------------------------------------------------------------------------------


 

(g)           those Internet web sites and related agreements, content and
databases and domain name registrations, as set forth on Disclosure Schedule
Section 2.01(g);

 

(h)           all FCC Licenses and all transferable municipal, state and federal
franchises, licenses, permits or other governmental authorizations relating to
the Stations, other than the FCC Licenses associated with WLYH — TV and KMTW —
TV, which Seller has the right to acquire pursuant to Options which are being
assigned to Buyer hereunder;

 

(i)            all prepayments under advertising sales contracts for committed
air time for advertising on any Station that has not been aired prior to the
Closing Date;

 

(j)            all information and data, sales and business records, books of
account, files, invoices, inventory records, general, financial, accounting and
real and personal property and sales and use Tax records (but excluding all
other Tax records), copies of personnel and employment records for Transferred
Employees (to the extent permitted by Law) and all engineering information,
sales and promotional literature, manuals and data, sales and purchase
correspondence, lists of present and former suppliers and lists of present and
former customers, quality control records and manuals, blueprints, litigation
and regulatory files, and all other books, documents and records;

 

(k)           all of Seller’s and the High Plains Entities’ rights in any
management and other systems (including computers and peripheral equipment),
databases, computer software (computer disks and similar assets, and all
licenses and rights in relation thereto, in each case, that are used primarily
in the operation of the Business; and

 

(l)            all other items listed on Disclosure Schedule Section 2.01(l).

 

Section 2.02.        Excluded Assets.  Buyer expressly understands and agrees
that the following assets and properties of Seller and the High Plains Entities
(the “Excluded Assets”) shall not be acquired by Buyer and are excluded from the
Purchased Assets:

 

(a)           all of Seller’s and the High Plains Entities’ Cash and Cash
Equivalents;

 

(b)           all bank and other depository accounts of Seller and the High
Plains Entities;

 

(c)           other than the Assumed Contracts, insurance policies relating to
the Stations and the Business, and all claims, credits, causes of action or
rights, including rights to insurance proceeds, thereunder;

 

(d)           all interest in and to refunds of Taxes relating to Pre-Closing
Tax Periods or the other Excluded Assets;

 

(e)           any cause of action or claim relating to any event or occurrence
with respect to the Business prior to the Effective Time other than as specified
in Section 2.01(e);

 

(f)            all Accounts Receivable;

 

14

--------------------------------------------------------------------------------


 

(g)           intercompany accounts receivable and intercompany accounts payable
of Seller, the High Plains Entities and its Affiliates;

 

(h)           each of Seller’s and the High Plains Entities’ charter or other
governance documents, minute books and all books and records relating to the
organization, existence or ownership of Seller and the High Plains Entities,
(ii) all records, documents, plans and financial records related to the
transactions contemplated by this Agreement, (iii) duplicate copies of all such
materials relating to the Business, (iv) all records relating to other Excluded
Assets or the Other Seller Stations, (v) all personnel files for employees of
Seller and the High Plains Entities who are not Employees and (vi) all files,
documents, records, Tax Returns (other than real and personal property and sales
and use Tax Returns), books of account and other materials not relating
primarily to the Purchased Assets or the operation of the Business;

 

(i)            all rights of Seller arising under this Agreement (including,
without limitation, the right to receive the Purchase Price), the Ancillary
Agreements or the transactions contemplated hereby and thereby;

 

(j)            any Purchased Asset sold or otherwise disposed of prior to
Closing as permitted hereunder;

 

(k)           Contracts that are not Assumed Contracts (collectively, the
“Excluded Contracts”);

 

(l)            other than the Assumed Contracts and as specifically set forth in
Article VIII, any Employee Plan and any assets of any Employee Plan sponsored by
Seller or any of its Affiliates;

 

(m)          all Tax records, other than real and personal property and sales
and use Tax records;

 

(n)           all of Seller’s and the High Plains Entities’ rights, title and
interest in and to (i) Seller’s and the High Plains Entities’ name, service
names and trade names (including, without limitation, the names “Newport
Television”, “TV Acquisition LLC”, “Television Holdings LLC”, “Newport
Television Holdings LLC” and “Newport Television Licenses LLC”, and “High Plains
Broadcasting”), (ii) the corporate, limited liability company and trade names
listed on Disclosure Schedule Section 2.02(n), (iii) all URLs and internet
domain names consisting of or containing any of the foregoing; and (iv) any
variations or derivations of, or marks confusingly similar to, any of the
foregoing;

 

(o)           all real and personal, tangible and intangible assets of Seller,
the High Plains Entities and their Affiliates that are used in connection with
the operation of the Business but are neither located at nor used primarily with
respect to the Stations and are listed or described on Disclosure Schedule
Section 2.02(o);

 

(p)           any rights under any non-transferable shrink-wrapped or
click-wrapped licenses of computer software and any other non-transferable
licenses of computer software that are not material to the Business;

 

15

--------------------------------------------------------------------------------


 

(q)           any assets located at or used primarily with respect to the
Stations listed on Disclosure Schedule Section 2.02(q);

 

(r)            all capital stock or other equity securities of Seller, the High
Plains Entities or Subsidiaries of Seller or the High Plains Entities or their
Affiliates and all other equity interests in any entity that are owned
beneficially or of record by Seller, the High Plains Entities or their
Affiliates; and

 

(s)           all Section 2.02(s) Contracts.

 

Section 2.03.        Assumed Liabilities.  Subject to Section 2.11, upon the
terms and subject to the conditions of this Agreement, Buyer agrees, effective
at the Effective Time, to assume, pay, discharge, perform or otherwise satisfy
only the following liabilities of Seller (the “Assumed Liabilities”):

 

(a)           all liabilities set forth on the Business Financial Statements,
other than any Indebtedness;

 

(b)           the liabilities and obligations arising with respect to the
operation of the Business, including the Purchased Assets, on and after the
Effective Time (excluding any liability or obligation arising from, or relating
to the performance or non-performance thereof, prior to the Effective Time);

 

(c)           any liability or obligation to the extent of the amount of credit
received by Buyer under Section 2.09(a);

 

(d)           all liabilities and obligations relating to the Business or the
Purchased Assets arising out of Environmental Laws, whether or not presently
existing, except for liabilities and obligations that are required to be
disclosed on Disclosure Schedule Section 3.16, but which are not so disclosed;

 

(e)           any Tax liability or obligation (except for any income taxes of
Seller and the High Plains Entities or as expressly provided in
Section 2.09(b) or Section 9.02) related to Post-Closing Tax Periods; and

 

(f)            all liabilities with respect to Transferred Employees, Bargaining
Agreements and Employee Plans expressly assumed under Article VIII.

 

Section 2.04.        Excluded Liabilities.  Notwithstanding any provision in
this Agreement, Buyer is assuming only the Assumed Liabilities and is not
assuming any other liability or obligation of Seller or any of its Affiliates of
whatever nature, whether presently in existence or arising hereafter.  All such
other liabilities and obligations shall be retained by and remain obligations
and liabilities of Seller (all such liabilities and obligations not being
assumed being herein referred to as the “Excluded Liabilities”), and,
notwithstanding anything to the contrary in Section 2.03, none of the following
shall be Assumed Liabilities for the purposes of this Agreement:

 

16

--------------------------------------------------------------------------------


 

(a)           any liability or obligation under or with respect to any Assumed
Contract, Permit, Governmental Order, Real Property Lease or Lease required by
the terms thereof to be discharged prior to the Effective Time and/or as set
forth on Disclosure Schedule Section 2.04(a);

 

(b)           any liability or obligation for which Seller or a High Plains
Entity has already received or will receive the partial or full benefit of the
asset to which such liability or obligation relates, but only to the extent of
such benefit received;

 

(c)           the liability related to the  Indebtedness, including without
limitation as set forth on Disclosure Schedule Section 2.04(c);

 

(d)           any liability or obligation relating to or arising out of any of
the Excluded Assets or any Employee Plan (other than an Employee Plan included
as a Purchased Asset pursuant to Section 2.01(c));

 

(e)           any Tax liability or obligation (except as expressly provided in
Section 2.09(b) or Section 9.02) related to Pre-Closing Tax Periods;

 

(f)            any liability to indemnify, reimburse or advance amounts to any
officer, director, employee or agent of Seller or a High Plains Entity or any
direct or indirect Subsidiary thereof, other than any liability to any
Transferred Employee incurred on or after the applicable Employment Commencement
Date;

 

(g)           the liabilities and obligations arising with respect to the
operation of the Business, including the Purchased Assets, prior to the
Effective Time (excluding any liability or obligation expressly assumed by Buyer
hereunder), including without limitation, any liability relating to the matter
disclosed on Disclosure Schedule Section 2.04(g);

 

(h)           any liability of Seller under this Agreement or any document
executed in connection therewith, including the Ancillary Agreements; and

 

(i)            any liability or obligation relating to or arising out of any
stay-bonus, severance payments or similar payments made or owed to any Employee
prior to Closing or related to or arising out of the transactions contemplated
hereby.

 

Section 2.05.        Assignment of Contracts and Rights.  Anything in this
Agreement to the contrary notwithstanding, this Agreement shall not constitute
an agreement to assign any Purchased Asset or any claim or right or any benefit
arising thereunder or resulting therefrom if such assignment, without the
consent of a third party thereto, would constitute a breach or other
contravention of such Purchased Asset or in any way adversely affect the rights
of Buyer or Seller thereunder.  Seller and Buyer shall use their commercially
reasonable efforts to obtain such consents after the execution of this Agreement
until each such consent is obtained.  If any such consent is not obtained prior
to the Closing Date, Seller and Buyer shall use their commercially reasonable
efforts to obtain such consent as soon as possible after the Closing Date.  In
addition, Seller and Buyer will cooperate in a mutually agreeable arrangement
under which Buyer would obtain the benefits and assume the obligations
thereunder in accordance with this Agreement, including sub-contracting,
sub-licensing, occupancy and/or use agreements or

 

17

--------------------------------------------------------------------------------


 

sub-leasing to Buyer and enforcement by Seller for the benefit of Buyer of any
and all rights of Seller against a third party thereto.  Notwithstanding the
foregoing, none of Seller, Buyer nor any of their Affiliates shall be required
to pay consideration to any third party to obtain any consent.

 

Section 2.06.        Purchase Price.  Subject to Sections 2.08 and 2.11,  in
consideration for the sale of the Purchased Assets, Buyer shall, at the Closing,
in addition to assuming the Assumed Liabilities, pay to Seller the sum of Four
Hundred Twelve Million Five Hundred Thousand Dollars ($412,500,000) (the
“Purchase Price”) by wire transfer of immediately available federal funds
pursuant to wire instructions that Seller shall provide to Buyer.

 

Section 2.07.        Escrow.  Within two (2) business days after the execution
and delivery of this Agreement and pursuant to the terms and conditions of the
Escrow Agreement, Buyer shall pay to Wells Fargo Bank, N.A. (the “Escrow Agent”)
Forty-One Million Two Hundred Fifty Thousand Dollars ($41,250,000) to be held as
an earnest money deposit (“Escrow Deposit”) pursuant to an Escrow Agreement of
even date herewith by and between Seller and Buyer (the “Escrow Agreement”). 
The Escrow Deposit (together with interest earned thereon) shall be paid to
Seller as partial payment of the cash Purchase Price due at Closing to Seller,
or shall otherwise be made available to Seller or released to Buyer at Closing
unless earlier released to Seller in accordance with Section 11.02(b) and
Section 11.02(d) hereof.

 

Section 2.08.        Closing.  The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place at the offices of Weil,
Gotshal & Manges LLP at 100 Federal Street, Floor 34, Boston, Massachusetts
02110 on the third (3rd) business day after, but in no event earlier than
December 3, 2012 (but effective as of December 1, 2012) unless waived by Seller,
the date of the later of (i) the date the FCC Consent shall have been granted
and shall be in full force and effect and shall have become a Final Order, and
(ii) the date of the HSR Clearance (the “Closing Date”), subject to the full
satisfaction or waiver of all of the closing conditions set forth in Article X
hereof (other than those required to be satisfied at the Closing) (such date,
including after the determination of such date due to Buyer exercising its
waiver right set forth in clause (x) below, the “Base Closing Date”), or on such
other date or at such other location as is mutually agreeable to Buyer and
Seller; provided, however, that, (x) notwithstanding Section 10.01(c), Buyer in
its sole discretion and upon ten (10) days prior written notice to Seller may
waive the requirement that the FCC Consent become a Final Order, and
(y) notwithstanding any other provision of this Agreement, Seller may, in its
sole discretion, elect, by written notice to Buyer, to require that the Closing
not occur until a subsequent date set forth in such written notice that is no
later than sixty (60) days after the Base Closing Date, provided, that the
Purchase Price shall be reduced by the product of $17,625 and the number of days
between the actual date of the Closing and the Base Closing Date not to exceed
$1,057,500.  Subject to the terms and conditions set forth in this Agreement,
the parties hereto shall consummate the following transactions at the Closing:

 

(a)           Buyer shall deliver to Seller:

 

(i)            the certificate described in Section 10.02(a);

 

(ii)           the documents described in Section 10.02(b);

 

18

--------------------------------------------------------------------------------


 

(iii)          the Purchase Price in accordance with Section 2.06 by wire
transfer of immediately available federal funds;

 

(iv)          a duly executed Assignment for the FCC Licenses, substantially in
the form of Exhibit A from each FCC Licensee, executed by Buyer;

 

(v)           a duly executed Transition Services Agreement, executed by Buyer;
and

 

(vi)          such other documents and instruments as Seller has determined to
be reasonably necessary to sell the Purchased Assets and for the Buyer to assume
the Assumed Liabilities.

 

(b)           Seller shall deliver, or cause to be delivered, to Buyer:

 

(i)            the certificate described in Section 10.03(a) from the
appropriate Seller entity;

 

(ii)           the documents described in Section 10.03(b) from the appropriate
Seller entity;

 

(iii)          a duly executed Bill of Sale, substantially in the form of
Exhibit B, from each of Newport and High Plains;

 

(iv)          a duly executed Assignment for the FCC Licenses, substantially in
the form of Exhibit A from each FCC Licensee;

 

(v)           a duly executed Assignment for the Intangible Property,
substantially in the form of Exhibit C, from each appropriate Seller entity and
High Plains Entity, if any owned and registered Intangible Property is included
in the Purchased Assets;

 

(vi)          a duly executed special warranty deed for each Owned Real Property
from Newport;

 

(vii)         a duly executed Providence Guarantee;

 

(viii)        a duly executed Transition Services Agreement, executed by Seller;
and

 

(ix)           such other documents and instruments as Buyer has determined to
be reasonably necessary for it to acquire the Purchased Assets and assume the
Assumed Liabilities.

 

(c)           Seller (and Seller shall cause High Plains to) and Buyer shall
enter into and deliver to each other:

 

(i)            a duly executed Assignment and Assumption Agreement,
substantially in the form of Exhibit D, from each of Newport and High Plains;

 

19

--------------------------------------------------------------------------------


 

(ii)           a duly executed Assignment and Assumption Agreement for the
Leases and the Real Property Leases, substantially in the form of Exhibit E,
from Newport, or, in the event that necessary consents to assignment have not
been obtained prior to the Closing, appropriate subleases, occupancy or use
agreements pursuant to Section 2.05 hereof.

 

Section 2.09.        General Proration.

 

(a)           All Purchased Assets that would be classified as current assets in
accordance with GAAP, and all Assumed Liabilities that would be classified as
current liabilities in accordance with GAAP, shall be prorated between Buyer and
Seller as of the Effective Time, including by taking into account the elapsed
time or consumption of an asset during the month in which the Effective Time
occurs (respectively, the “Prorated Purchased Assets” and the “Prorated Assumed
Liabilities”).  Such Prorated Purchased Assets and Prorated Assumed Liabilities
relating to the period prior to the Effective Time shall be for the account of
Seller and those relating to the period on and after the Effective Time for the
account of Buyer and shall be prorated accordingly.  In accordance with this
Section 2.09, (i) Buyer shall be required to pay to Seller the amount of any
Prorated Purchased Asset previously paid for by Seller or a High Plains Entity,
to the extent Buyer will receive a current benefit on and after the Effective
Time, provided that such amount should not have been recognized as an expense in
accordance with GAAP prior to the Effective Time (the “Buyer Prorated Amount”);
and (ii) Seller shall be required to pay to Buyer the amount of any Prorated
Assumed Liabilities to the extent they arise with respect to the operation of
the Business prior to the Effective Time and are not assumed or paid for by
Seller (the “Seller Prorated Amount”).  Such payment by Buyer or Seller, as the
case may be, shall be made within ten (10) Business Days after the Final
Settlement Statement becomes final and binding upon the parties.

 

(b)           Such prorations shall include all ad valorem and other property
Taxes, FCC regulatory fees, utility expenses, liabilities and obligations under
Contracts, rents and similar prepaid and deferred items, reimbursable expenses
and all other expenses and obligations, such as deferred revenue and prepayments
and sales commissions, attributable to the ownership and operation of the
Stations that straddle the period before and after the Effective Time. 
Notwithstanding anything in this Section 2.09 to the contrary, (i) except as set
forth in this clause (b), with respect to Tradeout Agreements for the sale of
time for goods or services assumed by Buyer, if at the Effective Time, the
Stations have an aggregate negative barter balance (i.e., the amount by which
the value of air time to be provided by the Stations the Effective Time exceeds
the fair market value of corresponding goods and services to be received after
such date), there shall be no proration or adjustment, unless the aggregate
negative barter balance of the Stations exceeds $150,000, in which event such
excess shall be treated as prepaid time sales of Seller, and adjusted for as a
proration in Buyer’s favor.  In determining barter balances, the value of air
time shall be based upon Seller’s rates as of the Effective Time, and
corresponding goods and services shall include those to be received by the
Stations after the Effective Time plus those received by the Stations before the
Effective Time to the extent conveyed by Seller to Buyer as part of the
Purchased Assets, (ii) there shall be no proration under this Section 2.09 to
the extent there is an aggregate positive barter balance with respect to
Tradeout Agreements and (iii) there shall be no proration under this
Section 2.09 for Program

 

20

--------------------------------------------------------------------------------


 

Rights agreements except to the extent that any payments or performance due
under such Program Rights agreements relate to a payment period that straddles
the Effective Time.

 

(c)           Accrued vacation and 10% of accrued sick pay for Transferred
Employees shall be included in the prorations.

 

(d)           At least five (5) Business Days prior to the Closing Date, Newport
shall provide Buyer with a good faith estimate of the prorations contemplated by
this Section 2.09 (the “Estimated Settlement Statement”).  Any payment required
to be made by either party pursuant to such preliminary estimate shall be made
by the appropriate party at the Closing in accordance therewith, absent manifest
error.  Newport will afford Buyer reasonable access to all records and work
papers used in preparing the Estimated Settlement Statement, and Buyer shall
notify Newport of any good faith disagreement with such calculation within
two (2) Business Days of receiving the Estimated Settlement Statement.  At the
Closing, (i) Buyer shall be required to pay to Seller the amount equal to the
Estimated Adjustment if the Estimated Adjustment is a positive number or
(ii) Seller shall be required to pay to Buyer the amount equal to the Estimated
Adjustment if the Estimated Adjustment is a negative number.

 

(e)           Within sixty (60) days after the Closing Date, Buyer shall prepare
and deliver to Newport a proposed proration of assets and liabilities in the
manner described in this Section 2.09 (the “Settlement Statement”) setting forth
the Seller Prorated Amount and the Buyer Prorated Amount, together with a
schedule setting forth, in reasonable detail, the components thereof.

 

(f)            Newport shall provide reasonable access to such employees, books,
records, financial statements, and its independent auditors as Buyer reasonably
believes is necessary or desirable in connection with its preparation of the
Settlement Statement.

 

(g)           During the thirty (30)-day period following the receipt of the
Settlement Statement, Newport and its independent auditors shall be permitted to
review and make copies reasonably required of, (i) the financial statements
relating to the Settlement Statement, (ii) the working papers relating to the
Settlement Statement, (iii) the books and records relating to the Settlement
Statement and, (iv) any supporting schedules, analyses and other documentation
relating to the Settlement Statement.

 

(h)           The Settlement Statement shall become final and binding (the
“Final Settlement Statement”) upon the parties on the 45th day following
delivery thereof, unless Newport gives written notice of its disagreement with
the Settlement Statement (the “Notice of Disagreement”) to Buyer prior to such
date.  The Notice of Disagreement shall specify in reasonable detail the nature
of any disagreement so asserted.  If a Notice of Disagreement is given to Buyer
in the period specified, then the Final Settlement Statement (as revised in
accordance with clause (i) or (ii) below) shall become final and binding upon
the parties on the earlier of (i) the date Buyer and Newport resolve in writing
any differences they have with respect to the matters specified in the Notice of
Disagreement or (ii) the date any disputed matters are finally resolved in
writing by the Accounting Firm.

 

21

--------------------------------------------------------------------------------


 

(i)            Within ten (10) Business Days after the Final Settlement
Statement becomes final and binding upon the parties, (i) Buyer shall be
required to pay to Seller the amount, if any, by which the Final Adjustment is
higher than the Estimated Adjustment or (ii) Seller shall be required to pay to
Buyer the amount, if any, by which the Estimated Adjustment is higher than the
Final Adjustment, as the case may be.  All payments made pursuant to this
Section 2.09(i) must be made via wire transfer in immediately available funds to
an account designated by the recipient party, together with interest thereon at
the prime rate (as reported by The Wall Street Journal or, if not reported
thereby, by another authoritative source) as in effect from time to time from
the Effective Time to the date of actual payment.

 

(j)            Notwithstanding the foregoing, in the event that Newport delivers
a Notice of Disagreement, Seller or Buyer shall be required to make a payment of
any undisputed amount to the other regardless of the resolution of the disputed
items contained in the Notice of Disagreement.  Seller or Buyer, as applicable,
shall within ten Business Days of the receipt of the Notice of Disagreement make
payment to the other by wire transfer in immediately available funds of such
undisputed amount owed by Seller or Buyer to the other, as the case may be,
together with interest thereon, calculated as described above.

 

(k)           During the thirty (30)-day period following the delivery of a
Notice of Disagreement to Buyer that complies with the preceding paragraphs,
Buyer and Newport shall seek in good faith to resolve in writing any differences
they may have with respect to the matters specified in the Notice of
Disagreement.  During such period (i) Buyer and its independent auditors, at
Buyer’s sole cost and expense, shall be, and Newport and its independent
auditors, at Newport’s sole cost and expense, shall be, in each case permitted
to review and make copies reasonably required of (w) the financial statements of
the Business, in the case of Buyer, and Buyer, in the case of Newport, relating
to the Notice of Disagreement, (x) the working papers of Newport, in the case of
Buyer, and Buyer, in the case of Newport, and such other party’s auditors, if
any, relating to the Notice of Disagreement, (y) the books and records of
Newport, in the case of Buyer, and Buyer, in the case of Newport, relating to
the Notice of Disagreement, and (z) any supporting schedules, analyses and
documentation relating to the Notice of Disagreement; and (ii) Newport, in the
case of Buyer, and Buyer, in the case of Newport, shall provide reasonable
access, upon reasonable advance notice and during normal business hours, to such
employees of such other party and such other party’s independent auditors, as
such first party reasonably believes is necessary or desirable in connection
with its review of the Notice of Disagreement.

 

(l)            If, at the end of such thirty (30)-day period, Buyer and Newport
have not resolved such differences, Buyer and Newport shall submit to the
Accounting Firm for review and resolution any and all matters that remain in
dispute and that were properly included in the Notice of Disagreement.  Within
sixty (60) days after selection of the Accounting Firm, Buyer and Newport shall
submit their respective positions to the Accounting Firm, in writing, together
with any other materials relied upon in support of their respective positions. 
Buyer and Newport shall use commercially reasonable efforts to cause the
Accounting Firm to render a decision resolving the matters in dispute within
thirty (30) days following the submission of such materials to the Accounting
Firm.  Buyer and Newport agree that judgment may be entered upon the
determination of the Accounting Firm in any court having jurisdiction over the
party against which such determination is to be enforced.  Except as specified
in the following sentence, the

 

22

--------------------------------------------------------------------------------


 

cost of any arbitration (including the fees and expenses of the Accounting Firm)
pursuant to this Section 2.09 shall be borne by Buyer and Newport in inverse
proportion as they may prevail on matters resolved by the Accounting Firm, which
proportional allocations shall also be determined by the Accounting Firm at the
time the determination of the Accounting Firm is rendered on the matters
submitted.  The fees and expenses (if any) of Buyer’s independent auditors and
attorneys incurred in connection with the review of the Notice of Disagreement
shall be borne by Buyer, and the fees and expenses (if any) of Newport’s
independent auditors and attorneys incurred in connection with their review of
the Settlement Statement shall be borne by Newport.

 

Section 2.10.        Multi-Station Agreements.  In the event that one or more
Other Seller Stations is party to, or has rights or obligations with respect to,
an Assumed Contract (a “Multi-Station Agreement”), the rights and obligations
under such Multi-Station Agreement that are assigned to and assumed by Buyer
(and included in the Purchased Assets and Assumed Liabilities, as the case may
be) shall include only those rights and obligations under such Multi-Station
Agreement that are applicable to the Stations.  The rights of each Other Seller
Station with respect to such Station Contract and the obligations of each Other
Seller Station to such Station Contract shall not be assigned to and assumed by
Buyer (and shall be Excluded Assets).

 

Section 2.11.        Closing on Certain Stations.  Notwithstanding anything set
forth in this Agreement to the contrary, in the event FCC Consent or HSR
Clearance has not been obtained prior to the forty-fifth (45th) day prior to the
Termination Date and the principal reason such FCC Consent or HSR Clearance has
not been obtained (as reasonably determined by the respective regulatory counsel
of Buyer and Seller) relates to the inclusion of one or more specific Stations
(each such specific Station, an “Excluded Station” and each Market in which an
Excluded Station is located, an “Excluded Market”), but all other closing
conditions in Article X hereof with respect to the Stations in the Markets that
are not Excluded Markets (other than those conditions that by their nature are
to be satisfied at Closing) shall have been satisfied or waived in accordance
with the terms of this Agreement (after giving effect to the elimination of the
Stations in the Excluded Markets from the Purchased Assets), the Closing will
proceed with respect to the purchase and sale of the Purchased Assets and the
Assumed Liabilities relating primarily to the Stations in the Markets that are
not Excluded Markets and, in such event, for all purposes of this Agreement
(a) the Purchase Price shall be reduced by the sum of the amount set forth
opposite the Excluded  Market(s) on Disclosure Schedule Section 2.11, (b) the
term “Stations” shall be deemed to no longer include any Station in an Excluded
Market, (c) the term “Markets” shall be deemed to no longer include any Excluded
Market, (d) the term “Purchased Assets” shall be deemed to no longer include any
asset located at or primarily used with respect to any Station in an Excluded
Market (and such assets shall be deemed to be Excluded Assets), (e) the term
“Assumed Liabilities” shall be deemed to no longer include liabilities arising
out of the operation of any Station in an Excluded Market (and such liabilities
shall be deemed to be Excluded Liabilities), and (f) the term “Employees” shall
be deemed to no longer include any employees engaged in the operation of a
Station that is in an Excluded Market.  Notwithstanding anything set forth in
this Section 2.11 to the contrary, if a Mobile Station is an Excluded Station,
then, unless waived in writing by Buyer, the Wichita Stations shall also be
deemed Excluded Stations.  Buyer and Seller (and, pursuant to the Option
Exercise Agreement, High Plains) will cooperate in the preparation and filing of
amendments to the FCC Application, filings required by the HSR Act or other
similar filing or such other filings of the FCC, the FTC, the DOJ or

 

23

--------------------------------------------------------------------------------


 

other governmental agency as may be necessary or appropriate to cause the FCC or
other governmental agency to exclude from the FCC Application or similar filing,
or cause the dismissal of, the FCC Application or similar filing with respect to
the Stations in the Excluded Markets.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller, jointly and severally, represents and warrants to Buyer as follows:

 

Section 3.01.        Corporate Existence and Power.  Each Seller and High Plains
Entity is duly organized, validly existing and in good standing under the laws
of the state of its organization.  Each Seller and High Plains Entity is
qualified to do business and is in good standing in each jurisdiction where such
qualification is necessary, except where the failure to so qualify would not
reasonably be expected to have a Material Adverse Effect.  Each Seller and High
Plains Entity (as applicable) has the requisite power and authority to own and
operate the Business as currently operated.

 

Section 3.02.        Corporate Authorization; Voting Requirements.

 

(a)           The execution and delivery by Seller of this Agreement and the
Ancillary Agreements (to which Seller is or will be a party), the performance by
Seller of its obligations hereunder and thereunder and the consummation by
Seller of the transactions contemplated hereby and thereby are within Seller’s
limited liability company powers and have been duly authorized and approved by
the respective boards of managers of each Seller, and no other limited liability
company action on the part of Seller is necessary to authorize and approve the
execution, delivery and performance by Seller of this Agreement and the
Ancillary Agreements (to which Seller is or will be a party) and the
consummation by each Seller of the transactions contemplated hereby and
thereby.  The execution and delivery by each High Plains Entity of the Ancillary
Agreements to which it is a party, the performance by each High Plains Entity of
its obligations thereunder and the consummation by each High Plains Entity of
the transactions contemplated thereby are within such High Plains Entity’s
corporate powers, have been duly authorized and approved by the boards of
directors of such High Plains Entity and no other corporate action on the part
of such High Plains Entity is necessary to authorize and approve the execution,
delivery and performance by Seller of this Agreement and the Ancillary
Agreements (to which Seller is or will be a party) and the consummation by each
Seller of the transactions contemplated hereby and thereby.

 

(b)           This Agreement has been, and the Ancillary Agreements (to which
Seller is or will be a party) will be, duly executed and delivered by Seller. 
The Ancillary Agreements to which each High Plains Entity is or will be a party
has been or will be duly executed and delivered by such High Plains Entity. 
This Agreement (assuming due authorization, execution and delivery by Buyer)
constitutes, and each Ancillary Agreement (to which Seller or a High Plains
Entity is or will be a party) will constitute when executed and delivered by
Seller or such High Plains Entity (as applicable), the legal, valid and binding
obligation of Seller or such High Plains Entity (as applicable), enforceable
against Seller or such High Plains Entity (as applicable) in accordance with its
terms, except as such enforceability may be limited by applicable

 

24

--------------------------------------------------------------------------------


 

bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar Laws affecting or relating to enforcement of creditors’ rights
generally and general principles of equity (regardless of whether enforcement is
considered in a proceeding at law or in equity).

 

Section 3.03.        Governmental Authorization.  The execution, delivery and
performance by Seller of this Agreement and by each of Seller and the High
Plains Entities of each Ancillary Agreement to which such Person is or will be a
party and the consummation of the transactions contemplated hereby and thereby
require no action by or in respect of, or filing with or notification to, any
Governmental Authority other than (a) compliance with any applicable
requirements of the HSR Act and (b) compliance with the Communications Laws and
with the rules and regulations of the FCC.

 

Section 3.04.        Noncontravention.  Except as disclosed in Disclosure
Schedule Section 3.04, the execution, delivery and performance by Seller of this
Agreement and by each of Seller and the High Plains Entities of each Ancillary
Agreement to which such Person is or will be a party and the consummation of the
transactions contemplated hereby and thereby do not and will not (a) violate or
conflict with the organizational documents of such Person; (b) assuming
compliance with the matters referred to in Section 3.03, conflict with or
violate in any material respect any material Law or Governmental Order
applicable to such Person or any of the Purchased Assets; (c) require any
consent or other action by or notification to any Person under, constitute a
material default under, give to any Person any rights of termination, amendment,
acceleration, cancellation of any material right or obligation of such Person
under, any provision of any Material Assumed Contract; or (d) result in the
creation or imposition of any material Lien (except for Permitted Liens) on any
of the Purchased Assets.

 

Section 3.05.        Contracts.

 

(a)           Disclosure Schedule Section 3.05(a) sets forth all of the
following Contracts (other than Contracts which are Excluded Assets) to which
Seller or a High Plains Entity is a party related to the Business as of the date
hereof or to which Seller or a High Plains Entity is a party that is used
primarily with respect to the Stations as of the date hereof (each a “Material
Assumed Contract”):

 

(i)            any Contract for the sale of broadcast time for advertising or
other purposes for cash that was not made in the ordinary course of business
consistent with past practices;

 

(ii)           any Contract relating to Program Rights other than any such
Contract that involve payments of less than $10,000 in any twelve month period
and less than $25,000 in total payments;

 

(iii)          any Contract involving the purchase or sale of Real Property that
has not closed as of the date hereof;

 

(iv)          any Contract entered into after January 1, 2011 relating to the
acquisition or disposition of any material portion of the Business (whether by
merger, sale of stock, sale of assets or otherwise);

 

25

--------------------------------------------------------------------------------


 

(v)           any Contract involving construction, architecture, engineering or
other agreements relating to uncompleted construction projects, in each case
that involve payments in excess of $100,000;

 

(vi)          any mortgage, pledge or security agreement, deed of trust or other
instrument granting a Lien (other than Permitted Liens) upon any Purchased
Asset, other than those that will be paid off at Closing;

 

(vii)         any Contract involving a partnership, joint venture or similar
agreement with another party;

 

(viii)        any Contract involving compensation to any Employee, or
independent contractor or consultant engaged to perform services to the Business
in excess of $50,000 per year (provided, however, that for purposes of this
Section 3.05(a)(vii), the term Contract shall not include at-will Contracts or
Contracts that can be terminated upon 30 days’ notice without penalty or
additional payment);

 

(ix)           any Contract involving any labor agreement or collective
bargaining agreement of Seller or a High Plains Entity;

 

(x)            any Contract that contains a covenant restricting the ability of
Seller or a High Plains Entity to compete in any business or with any Person or
in any geographic area in which the Stations operate (provided, however, that
for purposes of this Section 3.05(a)(x), the term Contract shall, with respect
to Real Property, only mean Real Property Leases);

 

(xi)           any Contract with any Subsidiary of Newport or High Plains (other
than with another Seller or High Plains Entity or compensation-related
Contracts);

 

(xii)          any Contract that is a local marketing agreement, joint sales
agreement or similar agreement;

 

(xiii)         any Contract with a Governmental Authority (other than ordinary
course Contracts with Governmental Authorities as a customer) which imposes any
material obligation or restriction on Seller or a High Plains Entity;

 

(xiv)        any Contract pursuant to which any Indebtedness for borrowed money
of Seller or a High Plains Entity is outstanding or may be incurred or pursuant
to which Seller or a High Plains Entity has guaranteed any Indebtedness for
borrowed money of any other Person (other than a member of Seller or High Plains
and excluding trade payables arising in the ordinary course of business);

 

(xv)         any Contract pursuant to which Seller or a High Plains Entity has
any right to acquire any assets owned by the licensees of  WLYH — TV and KMTW —
TV;

 

(xvi)        any Contract relating to the non-broadcast use of the Station’s
digital bit stream; and

 

26

--------------------------------------------------------------------------------


 

(xvii)       all other Contracts (including all programming contracts) that
involve the cash payment or potential cash payment, pursuant to the terms of any
such Contract, by or to Seller or a High Plains Entity of more than $100,000 per
year that cannot be terminated within one hundred and eighty (180) days after
giving notice of termination without resulting in any material cost or penalty
to Seller.

 

(b)           No Seller or High Plains Entity and, to the Knowledge of Seller,
no other party, is in material breach or default under any Material Assumed
Contract.

 

(c)           Each Material Assumed Contract is in full force and effect and
constitutes a legal, valid and binding obligation of Seller or a High Plains
Entity (as applicable) and, to the Knowledge of Seller, of each other party
thereto (except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other Laws from time to time in effect relating to creditors’
rights and remedies generally and general principles of equity).

 

Section 3.06.        Intangible Property.

 

All material owned and registered Copyrights, Trademarks and domain names used
in connection with the Business are described, listed or set forth on Disclosure
Schedule Section 3.06(a).  Except as set forth on Disclosure Schedule
Section 3.06(b), neither Seller nor a High Plains Entity has received notice of
any material claims, demands or proceedings pending by any third party
challenging Seller’s or a High Plains Entity’s right to use any of the
Intangible Property or that any Intangible Property or any services provided by
Seller or a High Plains Entity conflict with, infringe or otherwise violate the
material intellectual property rights of third parties.  Except as set forth on
Disclosure Schedule Section 3.06(c), the Purchased Assets include all material
Intangible Property, including rights in and to call letters used in the
operation of the Stations and, to Seller’s Knowledge, no third party has
materially infringed or is materially infringing on any of the Intangible
Property.  Neither Seller nor a High Plains Entity has received any written
notice that any of the owned Intangible Property is the subject of an
outstanding judicial or administrative finding, opinion or office action
materially restricting the use thereof by Seller or a High Plains Entity or has
been adjudged invalid, unenforceable or unregistrable in whole or in part.

 

Section 3.07.        Real Property.

 

(a)           The Seller entity or High Plains Entity set forth on Disclosure
Schedule Section 3.07(a)(i) has valid fee simple title to the owned Real
Property identified therein, which constitutes each parcel of real property
which is owned by the Seller or High Plains Entity (as applicable) and such real
property, together with all buildings, structures, fixtures and other
improvements thereon, (the “Owned Real Property”) free and clear of all Liens
other than Permitted Liens.  Disclosure Schedule Section 3.07(a)(ii) includes a
list of each Real Property Lease in effect as of the date of this Agreement. 
Each applicable Seller or High Plains Entity has a valid leasehold interest in,
or a valid license to occupy, the Real Property conveyed by the Real Property
Leases as of the date of this Agreement.  The Real Property includes sufficient
access to the Stations’ facilities.  Except as set forth on Disclosure Schedule
Section 3.07(a)(iii), Neither Seller nor a High Plains Entity (i) has received
notice of any material violation of material law

 

27

--------------------------------------------------------------------------------


 

affecting the Owned Real Property or the Real Property Leases or the Seller’s or
High Plain Entity’s (as applicable) use thereof, (ii) is in material default
under any Lease or Real Property Lease, (iii) within the past two (2) years, has
received notice of material default under or termination of any Leases or Real
Property Leases and (iv) has Knowledge of any current material default by any
third party under any Lease or Real Property Lease.  Seller has made available
to Buyer true and correct copies of the Leases and Real Property Leases,
together with all amendments thereto.

 

(b)           Within the past two (2) years, neither Seller nor any High Plains
Entity has received written notice of any existing plan or study by any
Governmental Authority or by any other Person that challenges or otherwise
adversely affects the continuation of the use or operation of any Owned Real
Property or Real Property Leases and Seller has no Knowledge of any such plan or
study with respect to which it has not received written notice.  Except as set
forth in the Leases, to the Knowledge of Seller, there is no Person in
possession of any Owned Real Property other than Seller or a High Plains
Entity.  Except as identified in Disclosure Schedule Section 3.07(b), no Person
has any right to acquire the interests in any of the Owned Real Property.

 

(c)           Except as disclosed on Disclosure Schedule Section 3.07(c) and
Disclosure Schedule Section 3.17(b), with respect to the Owned Real Property,
all material improvements, installations, equipment and facilities utilized in
connection with the business of each applicable Station, including material
studios, towers and transmission equipment, are (i) located entirely on the
Owned Real Property, (ii) maintained on the Owned Real Property in compliance in
all material respects with all applicable material Laws or Permits, and (iii) in
normal operating condition and repair in all material respects for the uses for
which they are currently employed (normal wear and tear excepted).

 

(d)           Disclosure Schedule Section 3.07(d) includes a list of each lease,
sublease, license, or similar agreement (including any and all assignments,
amendments, and other modifications of such leases, subleases, licenses and
other occupancy agreements) pertaining to the use or occupancy of the Real
Property in which Seller or a High Plains Entity has an interest as a tenant,
licensee, subtenant or sub-licensee (such leases, subleases, licenses or similar
agreements with current monthly payments in excess of $1,000, “Real Property
Leases”).

 

(e)           Except as disclosed on Disclosure Schedule Section 3.07(e), to the
Knowledge of Seller, the Owned Real Property is in material compliance with all
applicable material building, zoning, subdivision, health and safety and other
land use Laws, including The Americans with Disabilities Act of 1990, as
amended.

 

(f)            Except as disclosed on Disclosure Schedule Section 3.07(f),
(i) each parcel of Owned Real Property has access (e.g. ingress and egress) to a
public street adjoining such parcel of Owned Real Property, or has ingress and
egress to a public street via Real Property Leases or easements, and (ii) such
access is not dependent on any land or other real property interest which is not
included in the Real Property.

 

(g)           To the Knowledge of Seller the current use and occupancy of the
Owned Real Property and the operation of the Business as currently conducted
thereon does not violate

 

28

--------------------------------------------------------------------------------


 

in any material respect any easement, covenant, condition, restriction or
similar provision in any instrument of record or other unrecorded agreement
affecting such Owned Real Property or Seller’s or a High Plains Entity’s (as
applicable) use and occupancy thereof.

 

Section 3.08.        Financial Information.

 

(a)           The un-audited financial statements from the Seller’s and the High
Plains Entities’ internal reporting system relating to the operation of the
Stations in each Market as of the Balance Sheet Date and the related unaudited
statement of operations for the year then ended (the “Business Unaudited
Financial Statements”), and the unaudited balance sheet of the Stations in each
Market as of March 31, 2012 and the related unaudited statement of operations
for the three months then ended (the “Business Unaudited Interim Financial
Statements” and, together with the Business Unaudited Financial Statements, the
“Business Financial Statements”), complete and correct copies of which are set
forth in Disclosure Schedule Section 3.08(a), were prepared in accordance with
the books and records of Seller and the High Plains Entities and GAAP,
consistently applied during the applicable periods and present fairly in all
material respects the combined financial position of the Business as of the
applicable dates, and the combined results of their operations for each of the
applicable periods (except as may be indicated in the notes thereto), subject to
the absence of statements of cash flows, other comprehensive income (loss),
stockholders’ equity (deficiency), and footnotes, for the periods covered by the
Business Financial Statements and subject to normal year-end audit adjustments
relating to the Business Unaudited Interim Financial Statements consistent with
past practices.  The costs and expenses of corporate services performed for the
Business by Seller and its Subsidiaries are set forth in Disclosure Schedule
Section 3.08(a).

 

(b)           Except as set forth on Disclosure Schedule Section 3.08(b),
neither Seller nor a High Plains Entity has any liabilities that relate to the
Business or to which the Purchased Assets would be subject which would be
required to be reflected or reserved against on a combined balance sheet of the
Business prepared in accordance with GAAP or the notes thereto, except
liabilities (i) reflected or reserved against on the Business Financial
Statements, (ii) incurred after the Balance Sheet Date in the ordinary course of
business, (iii) that are Excluded Liabilities, (iv) liabilities to be performed
after the date hereof pursuant to the Material Contracts or (v) as contemplated
by this Agreement.

 

Section 3.09.        Absence of Certain Changes or Events.

 

(a)           Except as disclosed in Disclosure Schedule Section 3.09(a), since
the Balance Sheet Date, each Seller and High Plains Entity has operated the
Stations in the ordinary course of business consistent with past practices.

 

(b)           Since the Balance Sheet Date through the date hereof, and except
as set forth in Disclosure Schedule Section 3.09(b) or as contemplated by this
Agreement, there has not been in respect of the Business:

 

(i)            any Material Adverse Effect;

 

29

--------------------------------------------------------------------------------


 

(ii)           any damage, destruction or loss, whether or not covered by
insurance, with respect to any of its property and assets having a replacement
cost of more than $100,000 per Market;

 

(iii)          (x) the entry into (including renewals or amendments to existing
Contracts) or relinquishment of any individual Program Rights agreement with a
term of one (1) year or more or that involves cash payments or cash receipts of
$50,000, or (y) the entry into (including renewals or amendments to existing
Contracts) of any other agreement or commitment (other than advertising sales
contracts for cash only) with a term of one (1) year or more or that involves
cash payments or cash receipts of $50,000 or more per year, in the case of
clause (x) or (y), other than agreements and commitments specifically
contemplated by this Agreement;

 

(iv)          any material change in the programming policies of the Stations;

 

(v)           the creation or other incurrence by Seller or a High Plains Entity
of any Lien on any Purchased Asset other than Permitted Liens;

 

(vi)          any (x) with respect to any Employee, establishment of any bonus,
employment, severance, deferred compensation, retirement or other employee
benefit plan (or any amendment to any such existing agreement), (y) grant of any
severance or termination pay to any Employee, or (z) increase or change to the
rate or nature of the compensation (including wages, employee benefits, salaries
and bonuses) payable to any Employee, except in each case, (A) as may be
required by Law or existing contracts or applicable collective bargaining
agreements and (B) in the ordinary course of business consistent with past
practices;

 

(vii)         any labor dispute, other than routine individual grievances, or
any activity or proceeding by a labor union or representative thereof to
organize any Employees of Seller or a High Plains Entity, which Employees were
not subject to a collective bargaining agreement at the Balance Sheet Date, or
any lockouts, strikes, concerted work stoppages or slowdowns, or threats thereof
by or with respect to any Employees of Seller or a High Plains Entity;

 

(viii)        any sale of Owned Real Property or other transfer, conveyance or
termination of leasehold rights in, such Owned Real Property or Real Property
Leases;

 

(ix)           any change in any method of accounting or accounting practice by
Seller except for any such change required by reason of a concurrent change in
GAAP; or

 

(x)            any agreement or commitment to do anything set forth in this
Section 3.09(b).

 

Section 3.10.        Absence of Litigation.  Except as set forth on Disclosure
Schedule Section 3.10, there is no material Action pending against or, to the
Knowledge of Seller, threatened against or affecting Seller or a High Plains
Entity, any of the Stations or the Businesses, that would be reasonably expected
to restrain, enjoin or otherwise prevent the consummation of the transactions
contemplated by this Agreement or the Ancillary Agreements

 

30

--------------------------------------------------------------------------------


 

or that would, as of the date of this Agreement, reasonably be expected to
result in damages in excess of $100,000.

 

Section 3.11.        Compliance with Laws.  Except as set forth in Disclosure
Schedule Section 3.11, none of the Stations is in material violation of, and, to
the Knowledge of Seller, none of the Stations is under investigation with
respect to and has not been threatened in writing to be charged with, any
material violation of any material applicable Law or Governmental Order.  Seller
and the High Plains Entities hold all material licenses, franchises, permits,
certificates, approvals and authorizations from Governmental Authorities
necessary for the lawful conduct of its business (collectively, “Permits”), and
all such Permits are valid and in full force and effect.  Except as set forth in
Disclosure Schedule Section 3.11, Seller and the High Plains Entities are in
material compliance with the terms of such Permits.

 

Section 3.12.        FCC Matters; Qualifications.

 

(a)           Disclosure Schedule Section 3.12(a)(1) contains a true and
complete list of all FCC Licenses, including antenna structure registrations of
towers owned by Seller or a High Plains Entity.  Seller has made available true,
correct and complete copies of the FCC Licenses to Buyer, including any and all
amendments and modifications thereto. The FCC Licenses are validly held by the
FCC Licensees and are in full force and effect.  The FCC Licenses have been
issued for the full terms customarily issued to a broadcast television station
in the state in which the Station’s community of license is located, and the FCC
Licenses are not subject to any condition except for those conditions appearing
on the face of the FCC Licenses and conditions applicable to broadcast
television licenses generally or otherwise disclosed in Disclosure Schedule
Section 3.12.

 

(b)           Except as set forth on Disclosure Schedule Section 3.12, neither
Seller nor a High Plains Entity has applications pending before the FCC relating
to the operation of the Stations.

 

(c)           Except as set forth on Disclosure Schedule Section 3.12, Newport,
High Plains and the FCC Licensees have operated each Station in compliance with
the Communications Laws and the FCC Licenses in all material respects, Newport,
High Plains and the FCC Licensees have timely filed all material registrations
and reports required to have been filed with the FCC, and have paid or caused to
be paid all FCC regulatory fees due in respect to each Station and have
completed or caused to be completed the construction of all facilities or
changes contemplated by any of the FCC Licenses or construction permits issued
to the Stations.  Except as set forth in Disclosure Schedule Section 3.12, there
are no applications, petitions, proceedings, or other actions or, to the
Knowledge of Seller, complaints or investigations, pending or, to the Knowledge
of Seller, threatened before the FCC relating to the Stations, other than
proceedings affecting broadcast television stations generally.  Except as set
forth on Schedule 3.12, none of Newport, High Plains nor the FCC Licensees, nor
any of the Stations, has entered into a tolling agreement or otherwise waived
any statute of limitations relating to the Stations during which the FCC may
assess any fine or forfeiture or take any other action or agreed to any
extension of time with respect to any FCC investigation or proceeding.

 

31

--------------------------------------------------------------------------------


 

(d)           The FCC Licensees are qualified under the Communications Laws to
assign the FCC Licenses to Buyer.  To the Knowledge of Seller, and except as set
forth on Disclosure Schedule Section 3.12(d), there is no fact or circumstance
relating to the Stations or Seller or any of its Affiliates that would cause the
FCC to deny the FCC Applications.  Except as set forth on Disclosure Schedule
Section 3.12(d), Seller has no reason to believe that the FCC Applications might
be challenged or might not be granted by the FCC in the ordinary course due to
any fact or circumstance relating to Seller’s or the High Plains Entities’
operation of the Stations, the FCC Licensees, Seller, the High Plains Entities
or any of their Subsidiaries.

 

Section 3.13.        Cable and Satellite Matters.

 

(a)           Disclosure Schedule Section 3.13(a) contains a list of all
retransmission consent or copyright indemnification agreements with MVPDs with
more than 5,000 subscribers with respect to each Station as of the date of this
Agreement.  Seller or a High Plains Entity has timely made retransmission
consent elections and entered into retransmission consent agreements with
respect to each MVPD with more than 7,000 subscribers in any of the Markets. 
Since January 1, 2011, no such MVPD has provided written notice to Seller or a
High Plains Entity of any signal quality issue or failed to respond to a request
for carriage or to the Knowledge of Seller sought any form of relief from
carriage of the Station from the FCC.  Since January 1, 2011, neither Seller nor
any High Plains Entity has received any written notice of the intention of any
headend with more than 1,500 subscribers covered by an MVPD in any of the
Stations’ Markets to delete a Station from carriage or to change a Station’s
channel position.

 

(b)           Disclosure Schedule Section 3.13(b) contains a list as of the date
hereof, including the channel position where known, of the MVPDs that, to the
Knowledge of Seller, carry any Station outside such Station’s Market.

 

Section 3.14.        Employees; Labor Matters.

 

(a)           Seller has made available to Buyer a list, dated as of a date no
earlier than five (5) days prior to the date of this Agreement, of all
Employees, including the names, date of hire, current rate of compensation,
employment status (i.e., active, disabled, on authorized leave and reason
therefor), department, title, whether covered by a collective bargaining
agreement and whether full-time, part-time or per-diem.  Such list, redacted to
delete current rate of compensation and the reason for an employment status that
is other than active status, is attached as Disclosure Schedule Section 3.14(a).

 

(b)           Except as set forth in Disclosure Schedule Section 3.14(b), none
of the Stations are subject to or bound by any labor agreement or collective
bargaining agreement.  To the Knowledge of Seller, there is no activity
involving any Employee seeking to certify a collective bargaining unit or
engaging in any other organizational activity.

 

(c)           Except as set forth in Disclosure Schedule Section 3.14(c),
(i) neither Seller nor a High Plains Entity is engaged in any unfair labor
practice that would reasonably be expected to have a Material Adverse Effect;
(ii) there are no labor strikes, material labor disputes, concerted work
stoppages or lockouts pending or, to the Knowledge of Seller, threatened;
(iii) there are no grievances, complaints or other legal proceedings pending, or
to the

 

32

--------------------------------------------------------------------------------


 

Knowledge of Seller, threatened, against Seller or a High Plains Entity in
connection with the employment of their respective employees, except that would
not reasonably be expected to result in a material liability; and (iv) Seller
and the High Plains Entities are in compliance with all applicable labor and
employment laws in connection with the employment of their respective employees,
except for any failure to comply that would not reasonably be expected to result
in a material liability.

 

Section 3.15.        Employee Benefit Plans.  With respect to Employee Plans
that are applicable to any individual who is or has been employed by or provided
services to any of the Stations:

 

(a)           Disclosure Schedule Section 3.15(a) identifies each material
Employee Plan immediately prior to the date of this Agreement.

 

(b)           The Employee Plans are in compliance with all applicable
requirements of ERISA, the Code, and other applicable laws and have been
administered in accordance with their terms and such laws, disregarding for this
purpose any failure to so comply or administer that does not:  (i) have a
Material Adverse Effect, or (ii) impose upon Buyer any carryover or other
liability with respect thereto.  Each Employee Plan that is intended to be
qualified within the meaning of Section 401(a) of the Code has received a
favorable determination letter as to its qualification, and nothing has occurred
that could reasonably be expected to adversely affect such qualification.

 

(c)           Except as set forth on Disclosure Schedule Section 3.15(c), there
is no contract, plan or arrangement (written or otherwise) covering any employee
or former employee of the Stations that, individually or collectively, could
give rise to the payment of any amount that would not be deductible pursuant to
the terms of Section 280G of the Code.

 

(d)           Except as set forth in Disclosure Schedule Section 3.15(d), there
is no pending or, to the Knowledge of Seller, threatened legal action, suit or
claim relating to the Employee Plans (other than routine claims for benefits)
that would reasonably be expected to have a Material Adverse Effect.

 

(e)           Except as set forth in Disclosure Schedule Section 3.15(e), no
Employee Plan is:  (i) a defined benefit pension plan within the meaning of
Section 414(j) of the Code, or (ii) subject to Title IV of ERISA or to the
minimum funding standard within the meaning of Section 412 of the Code or
Section 302 of ERISA and Seller has no liability under any such plan.

 

(f)            With respect to each material Employee Plan, Seller has provided
or made available to Buyer true and complete copies of the following documents: 
(i) the most recent Employee Plan document and all amendments thereto; (ii) the
most recent summary plan description; and (iii) with respect to any Employee
Plan to which Section 401(a) of the Code is applicable, the most recent
determination letter issued by the IRS.

 

(g)           Except as set forth on Disclosure Schedule Section 3.15(g), the
consummation of the transactions contemplated by this Agreement will not result
in the acceleration of the vesting or timing of payment of any compensation or
benefits payable under any Employee Plan to or in respect of any employee of
Seller.

 

33

--------------------------------------------------------------------------------


 

Section 3.16.        Environmental Matters.  Except as otherwise disclosed on
Disclosure Schedule Section 3.16:

 

(a)           no citation, written notice, request for information, order,
complaint or penalty has been received, and, to the Knowledge of Seller, no
Action has been brought by any Governmental Authority, in each case, alleging a
material violation of, or material liability under, any Environmental Laws for
Releases at any Real Property owned, leased or operated by Seller or a High
Plains Entity, except for those that have been fully and finally resolved with
no continuing obligation on or to Seller or a High Plains Entity;

 

(b)           Seller and the High Plains Entities hold all environmental
permits, registrations or other authorizations necessary for the operation of
the Business to comply with applicable material Environmental Laws in all
material respects and Seller and the High Plains Entities are in material
compliance with the terms of such permits issued pursuant to Environmental Laws;

 

(c)           Seller and the High Plains Entities are in compliance with
Environmental Laws in all material respects, including those relating to
generation, storage, treatment, recycling, removal, cleanup, transport or
disposal of Hazardous Materials;

 

(d)           to the Knowledge of Seller, there have been no Releases of
Hazardous Materials at, from, to, on or under any Owned Real Property that give
rise to an affirmative reporting or cleanup obligation under Environmental Law;
and

 

(e)           to the Knowledge of Seller, there are no underground storage tanks
at the Owned Real Property and neither Seller nor any High Plains Entity utilize
any underground storage tanks at the Real Property subject to the Real Property
Leases.

 

Section 3.17.        Equipment.  Disclosure Schedule Section 3.17(a) lists all
material items of Equipment included in the Purchased Assets.  Except as
otherwise set forth in Disclosure Schedule Section 3.17(b), all such material
items of Equipment are in normal operating condition and repair in all material
respects for the uses to which they are currently employed (ordinary wear and
tear excepted), and to the Knowledge of Seller, are free from material defects
(patent or latent) and have been maintained in accordance with normal industry
practice.  Seller and the High Plains Entities own or lease all Equipment
included in the Purchased Assets, free and clear of all Liens, except Permitted
Liens.  No Person other than a Seller or a High Plains Entity has any rights to
use any of the Equipment or other tangible personal property included in the
Purchased Assets, whether by lease, sublease, license or other instrument, other
than set forth on Disclosure Schedule Section 3.17(c).

 

Section 3.18.        Brokers.  Except for Moelis & Company, LLC, no broker,
investment banker, financial advisor or other Person is entitled to any
broker’s, finder’s, financial advisor’s or similar fee or commission, or the
reimbursement of expenses, in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of Seller, the High Plains
Entities or any of their Subsidiaries.

 

34

--------------------------------------------------------------------------------


 

Section 3.19.        Taxes.

 

(a)           With respect to Taxes, other than Income Taxes, relating primarily
to the Purchased Assets or the Business, Seller and the High Plains Entities
have filed (or was included in ) or will have filed on a timely basis all
material Tax Returns in connection with any such material federal, state or
local Tax required to be filed by it, all such Tax Returns are or will be,
correct and complete in all material respects and prepared in substantial
compliance with all applicable laws and regulations, and Seller and the High
Plains Entities have or will have timely paid all such Taxes due (whether or not
shown thereon) except as contested upon audit by appropriate proceedings and
which either (i) constitute Excluded Liabilities or (ii) are disclosed on
Disclosure Schedule Section 3.19(a).  None of the Purchased Assets is subject to
any lien in favor of the United States pursuant to Section 6321 of the Code for
nonpayment of federal Taxes, or any Tax lien in favor of any state or locality
pursuant to any comparable provision of state or local Law, or any other U.S.
federal, state or local Tax Law under which transferee liability might be
imposed upon Buyer as a buyer of such Purchased Assets.

 

(b)           There are no Liens against the Purchased Assets in respect of any
Taxes, other than with respect to Taxes not yet due and payable.

 

(c)           There is no material action or proceeding or unresolved claim for
assessment or collection, pending or threatened by any Governmental Authority
for assessment or collection from Seller or a High Plains Entity of any Taxes of
any nature affecting the Purchased Assets or the Business.

 

(d)           None of the Purchased Assets have been financed with, or directly
or indirectly secures, any industrial revenue bonds or debt, the interest on
which is tax exempt under Section 103(a) of the Code.  None of the Purchased
Assets consists of stock in a corporation.  None of the Purchased Assets are
tax-exempt use property within the meaning of Section 168(h) of the Code.

 

(e)           Except as set forth on Disclosure Schedule Section 3.19(e), none
of the Sellers currently is the beneficiary of any extension of time within
which to file any material Tax Return relating primarily to the Purchased Assets
or the Business.

 

(f)            There is no material dispute or claim concerning any Tax
liability of any Seller or High Plains Entity relating primarily to the
Purchased Assets or the Business either (A) claimed or raised by any
Governmental Authority in writing or (B) as to which Seller has Knowledge.

 

(g)           Neither Seller nor High Plains Entity has waived any statute of
limitations in respect of material Taxes relating primarily to the Purchased
Assets or the Business or agreed to any extension of time with respect to a
material Tax assessment or deficiency which extension is currently in effect
relating primarily to the Purchased Assets or the Business.

 

Section 3.20.        Purchased Assets.

 

(a)           The Purchased Assets include all assets that are owned or leased
by Seller and the High Plains Entities and used or held for use primarily in the
operation of the Stations in all material respects as currently operated, except
for the Excluded Assets, Newport, High Plains,

 

35

--------------------------------------------------------------------------------


 

the FCC Licensees and services provided by Newport or High Plains to the
Stations that are not included in the Excluded Assets.

 

(b)           Disclosure Schedule Section 2.02(o) lists or describes all real
and personal, tangible and intangible assets of Seller, the High Plains Entities
and their respective Affiliates that are used in connection with the operation
of the Stations but are not used primarily in connection with the operation of
the Stations.

 

Section 3.21.        Option Exercise Agreement.  Seller has delivered a true and
complete copy of the Option Exercise Agreement, which agreement is in full force
and effect and constitutes a legal, valid and binding agreement of Newport and
the High Plains Entities.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller as follows:

 

Section 4.01.        Existence and Power.  Buyer is a corporation duly formed,
validly existing and in good standing under the Laws of the State of Maryland
and has all corporate powers and all governmental licenses, authorizations,
permits, consents and approvals required to carry on its business as now
conducted.

 

Section 4.02.        Corporate Authorization.

 

(a)           The execution and delivery by Buyer of this Agreement and the
Ancillary Agreements (to which Buyer will be a party), the performance by Buyer
of its obligations hereunder and thereunder and the consummation by Buyer of the
transactions contemplated hereby and thereby are within Buyer’s corporate powers
and have been duly authorized by all requisite organizational action on the part
of Buyer.

 

(b)           This Agreement has been, and each Ancillary Agreement (to which
Buyer is or will be a party) will be, duly executed and delivered by Buyer. 
This Agreement (assuming due authorization, execution and delivery by Seller)
constitutes, and each Ancillary Agreement (to which Buyer is or will be a party)
will constitute when executed and delivered by Buyer, the legal, valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
Laws affecting or relating to enforcement of creditors’ rights generally and
general principles of equity (regardless of whether enforcement is considered in
a proceeding at law or in equity).

 

Section 4.03.        Governmental Authorization.  The execution, delivery and
performance by Buyer of this Agreement and each Ancillary Agreement and the
consummation of the transactions contemplated hereby and thereby require no
action by or in respect of, or filing with or notification to, any Governmental
Authority other than (a) compliance with any applicable requirements of the HSR
Act, and (b) compliance with the Communications Laws.

 

Section 4.04.        Noncontravention.  The execution, delivery and performance
of this Agreement by Buyer and each Ancillary Agreement to which Buyer will be a
party and the

 

36

--------------------------------------------------------------------------------


 

consummation of the transactions contemplated hereby and thereby do not and will
not (a) violate or conflict with the organizational documents of Buyer,
(b) assuming compliance with the matters referred to in Section 4.03, conflict
with or violate any Law or Governmental Order applicable to Buyer, (c) require
any consent or other action by or notification to any Person under, constitute a
default under, or give to any Person any rights of termination, amendment,
acceleration or cancellation of any right or obligation of Buyer or to a loss of
any benefit relating to Seller to which Buyer is entitled under, any provision
of any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other agreement or instrument to which Buyer is a party or
by which any of Buyer’s assets is or may be bound or (d) result in the creation
or imposition of any Lien (except for Permitted Liens) on any asset of Buyer,
except, in the cases of clauses (b), (c) and (d), for any such violations,
consents, actions, defaults, rights or losses as have not had, and would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on Buyer or on Buyer’s ability to perform its obligations under
this Agreement or the Ancillary Agreements.

 

Section 4.05.        Absence of Litigation.  There are no Actions pending
against or, to Buyer’s knowledge, threatened against Buyer before any
Governmental Authority that in any manner challenges or seeks to prevent,
enjoin, alter or delay materially the transactions contemplated by this
Agreement.

 

Section 4.06.        FCC Qualifications.  Except as set forth on Disclosure
Schedule Section 4.06, Buyer is legally, financially and otherwise qualified
under the Communications Laws (as in effect on the date hereof) to acquire the
FCC Licenses and own and operate each Station.  Except as set forth on
Disclosure Schedule Section 4.06, there are no facts known to Buyer, after due
inquiry, that would disqualify Buyer as the assignee of the FCC Licenses or as
owner and operator of the Stations, and no waiver or exemption, whether
temporary or permanent of the Communications Laws is necessary for the FCC
Consent to be obtained.  Except as set forth on Disclosure Schedule
Section 4.06, Buyer has no reason to believe, after due inquiry, that the FCC
Applications might be challenged or might not be granted by the FCC in the
ordinary course due to any fact or circumstance relating to Buyer or any of its
Affiliates or any of their respective officers, directors, shareholder, members
or partners.  No waiver of or exemption, whether temporary or permanent, from
any provision of the Communications Laws is necessary for the FCC Consent to be
obtained.

 

Section 4.07.        Brokers.  There is no broker, finder, investment banker or
other intermediary that has been retained by or is authorized to act on behalf
of Buyer who or that might be entitled to any fee or commission from either
Buyer or any of its Affiliates upon consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements for which Seller
could become liable.

 

Section 4.08.        Financing.  At Closing, Buyer will have sufficient cash,
available lines of credit or other sources of immediately available funds to
enable it to make payment of the Purchase Price, all related fees and expenses
in connection with the transactions contemplated by this Agreement and any other
amounts to be paid by it in accordance with the terms of this Agreement.

 

37

--------------------------------------------------------------------------------


 

Section 4.09.        Projections and Other Information.  Buyer acknowledges
that, with respect to any projections, forecasts, business plans, budget
information and similar documentation or information relating to Seller and the
Business that Buyer has received from Seller or any of its Affiliates, (a) there
are uncertainties inherent in attempting to make such projections, forecasts,
plans and budgets, (b) Buyer is familiar with such uncertainties, (c) Buyer is
taking full responsibility for making its own evaluation of the adequacy and
accuracy of all estimates, projections, forecasts, plans and budgets so
furnished to it, and (d) Buyer does not have, and will not assert, any claim
against Seller or any of its directors, officers, employees, Affiliates or
representatives, or hold Seller or any such persons liable, with respect
thereto.  Buyer represents that neither of Seller nor any of its Affiliates nor
any other Person has made any representation or warranty, express or implied, as
to the accuracy or completeness of any information regarding Seller, or the
transactions contemplated by this Agreement not expressly set forth in this
Agreement, and neither Seller nor any of its Affiliates or any other Person will
have or be subject to any liability to Buyer or any other Person resulting from
the distribution to Buyer or its representatives or Buyer’s use of, any such
information, including any confidential memoranda distributed on behalf of
Seller relating to Seller or other publications or data room information
provided to Buyer or its representatives, or any other document or information
in any form provided to Buyer or its representatives in connection with the sale
of the Purchased Assets and the transactions contemplated hereby. 
Notwithstanding anything herein to the contrary, nothing in this Section 4.09
will in any way limit Buyer’s rights (including under Section 10.03(a) and
Article XII) with respect to representations and warranties of Seller explicitly
included herein.

 

Section 4.10.        Solvency.  Buyer is not entering into the transactions
contemplated hereby with the intent to hinder, delay or defraud either present
or future creditors.  Immediately after giving effect to all of the transactions
contemplated hereby, including the payment of the Purchase Price and payment of
all related fees and expenses, Buyer and/or its Affiliates will be Solvent.  For
purposes of this Section 4.10, the term “Solvent” with respect to any Person
means that, as of any date of determination, (a) the amount of the fair saleable
value of the assets of such Person exceeds, as of such date, the value of all
liabilities of such Person, including contingent and other liabilities, as of
such date, as such quoted terms are generally determined in accordance with the
applicable federal Laws governing determinations of the solvency of debtors,
(b) such Person will not have, as of such date, an unreasonably small amount of
capital for the operation of the business in which they are engaged or proposed
to be engaged following such date and (c) such Person will be able to pay its
liabilities, including contingent and other liabilities, as they mature.  For
purposes of this definition, “not have an unreasonably small amount of capital
for the operation of the businesses in which it is engaged or proposed to be
engaged” means that the Person will be able to generate enough cash from
operations, asset dispositions or refinancing, or a combination thereof, to meet
their obligations as they become due.

 

Section 4.11.        Buyer Superseding Contracts.  Buyer represents and warrants
that with respect to each Section 2.02(s) Contract, Buyer (i) has, or at Closing
will have, a valid, effective Contract with the applicable Section 2.02(s)
Counterparty to such Section 2.02(s) Contract (each, a “Buyer Superseding
Contract”), and (ii) pursuant to the terms of such Buyer Superseding Contract,
the Station(s) subject to such Section 2.02(s) Contract will, upon Closing

 

38

--------------------------------------------------------------------------------


 

(following, if necessary, an election by Buyer), be subject to and governed
solely by the terms and conditions of such Buyer Superseding Contract.

 

ARTICLE V
COVENANTS OF SELLER

 

Section 5.01.        Operations Pending Closing.  Except (i) as contemplated or
required by this Agreement, (ii) as set forth on Disclosure Schedule
Section 5.01, (iii) as required by applicable Law or by a Governmental Authority
of competent jurisdiction, or (iv) with the prior written consent of Buyer,
which consent may not be unreasonably withheld, delayed or conditioned in the
case of clauses (g), (h), (i), (l), (n), (o), (p) or, as it relates to the
foregoing, (s), and may otherwise be withheld in Buyer’s sole discretion, and
subject to the provisions of Section 7.04 regarding control of each Station,
from and after the date of this Agreement until the Closing, Seller shall, and,
pursuant to the Option Exercise Agreement, Seller shall cause the High Plains
Entities to, subject to Section 2.10 hereof:

 

(a)           operate the Business in compliance in all material respects with
the Communications Laws, the FCC Licenses and all applicable Laws;

 

(b)           not cause or permit, or agree or commit to cause or permit, by act
or failure to act, any of the FCC Licenses to expire or to be revoked, suspended
or adversely modified, or take or fail to take any action that would cause the
FCC or any other Governmental Authority to institute proceedings for the
suspension, revocation or adverse modification of any of the FCC Licenses listed
on Disclosure Schedule Section 3.12;

 

(c)           not sell, lease, license or otherwise dispose of or encumber any
assets of the Business except (i) pursuant to or in accordance with existing
contracts or commitments set forth on Disclosure Schedule Section 3.05(a) or
Disclosure Schedule Section 5.01(c) or (ii) immaterial assets in the ordinary
course of business consistent with past practices;

 

(d)           except as set forth on Disclosure Schedule Section 5.01(d),
operate the Business in the ordinary course consistent with past practices
(except where such conduct would conflict with the following covenants or with
Seller’s other obligations under this Agreement) and use commercially reasonable
efforts to preserve substantially intact the relationships of Seller and the
High Plains Entities with their respective customers, suppliers, licensors,
licensees, distributors and others with whom Seller or a High Plains Entity
deals;

 

(e)           not make any change in any method of accounting or accounting
practice utilized in the preparation of the Business Unaudited Financial
Statements except for any such change required by reason of a concurrent change
in GAAP;

 

(f)            maintain the Equipment in normal operating condition in
conformity in all material respects with all applicable FCC technical
regulations, ordinary wear and tear excepted;

 

(g)           (i) not increase the rate or nature of, or prepay, the
compensation (including wages, salaries and bonuses) or severance that is paid
or payable to any Employee, except (A) in the ordinary course of business
consistent with past practices or pursuant to existing compensation and fringe
benefit plans, Employee Plans, practices and arrangements,

 

39

--------------------------------------------------------------------------------


 

(B) as may be required by Law or existing contracts or applicable collective
bargaining agreements, or (C) as would not impose upon Buyer any carryover or
other liability with respect thereto; (ii) not enter into, renew or allow the
renewal of or entering into, any employment or consulting agreement or other
contract or arrangement with respect to the performance of personal services for
a Station that is not terminable at will except in the ordinary course of
business consistent with past practice or would not impose upon Buyer any
carryover or other liability with respect thereto, and (iii) not agree or commit
to do any of the foregoing;

 

(h)           except as set forth on Disclosure Schedule Section 5.01(h), not
enter into, or become obligated under, any agreement or commitment except for: 
(x) any individual Program Rights agreement with a term of one (1) year or less
or that involve cash payments or cash receipts of $100,000 or less; provided,
however, that in no event may Seller or a High Plains Entity enter into Program
Rights agreements that in the aggregate involve cash payments or cash receipts
of $321,000 or more; and (y) any other agreement or commitment (other than
advertising sales contracts for cash only) with a term of one (1) year or less
or that involve cash payments or cash receipts of $100,000 or less per year;
provided, however, that in no event may Seller or a High Plains Entity enter
into such other agreements or commitments that in the aggregate involve cash
payments or cash receipts of $321,000 or more; and (z) any exercise of a renewal
option under a Lease or Real Property Lease that would otherwise terminate or
expire, or where the deadline to exercise such renewal option would lapse,
within one year of the anticipated date of Closing;

 

(i)            (A) not enter into or agree or commit to enter into any new
Tradeout Agreement relating to a specific Station with a value in excess of
$40,000 per Station, and, $214,000 in the aggregate, prior to Closing that will
not be fully performed prior to the Closing or (B) make any guarantee of
commercial ratings other than in the ordinary course of business consistent with
past practice.

 

(j)            utilize the Program Rights only in the ordinary course of
business consistent with past practices and (ii) not sell or otherwise dispose
of any such Program Rights;

 

(k)           promptly notify Buyer of any attempted or actual collective
bargaining organizing activity with respect to the applicable Employees;

 

(l)            except as set forth on Disclosure Schedule Section 5.01(l), not
make or agree or commit to make any capital expenditure greater than $40,000 in
connection with any particular project relating to a Station, or greater than
$200,000 in total per Station;

 

(m)          keep in full force and effect insurance comparable in amount and
scope of coverage to that now maintained;

 

(n)           not enter into any arrangement or Contract with any Subsidiary of
Newport that survives the Closing;

 

(o)           except as set forth on Disclosure Schedule Section 5.01(o) or as
set forth in Section 5.01(h) above, not enter into or become obligated under any
new Contract which would be required to be listed on Disclosure Schedule
Section 3.05(a) by virtue of Section 3.05(a) hereof or amend, modify, terminate
or waive any material right under any

 

40

--------------------------------------------------------------------------------


 

Assumed Contract (including any Lease, Real Property Lease or employment
Contract), other than as expressly permitted hereunder;

 

(p)           not extend credit to advertisers other than in accordance with the
Business’ usual and customary policy with respect to extending credit for the
sale of broadcast time and collecting Accounts Receivable;

 

(q)           promote the programming of the Stations (both on-air and using
third party media) in a manner generally consistent with historical practice;

 

(r)            timely make retransmission consent elections with all MVPDs
located in or serving the Stations’ Markets; and

 

(s)           not agree or commit, whether in writing or otherwise, to take any
of the actions specified in the foregoing clauses.

 

Section 5.02.        Access to Information.

 

(a)           Subject to applicable Laws relating to the exchange of
information, between the date of this Agreement and the Closing Date, upon
reasonable notice, Newport shall (i) give Buyer, its counsel, financial
advisors, auditors and other authorized representatives reasonable access during
normal business hours to Newport’s key employees (including the president and
the chief financial officer of Newport and the general manager, sales managers,
business manager and chief engineer (or person holding a similar position) of
each Station), and the offices, properties, books and records of each Station
including reasonable access reasonably necessary to allow Buyer to implement
payroll, benefits, financial reporting, accounts receivable, accounts payable
and similar functions immediately after Closing, and to conduct Phase I
Environmental Site Assessments of the properties provided Buyer and its
representatives may not conduct any environmental sampling or other intrusive
investigation unless permitted by Seller in its sole discretion, (ii) as
promptly as practicable after the end of each month after the date of this
Agreement, furnish to Buyer (A) a monthly balance sheet relating to the
operation of the Stations in each Market (without any allocations or adjustments
reflected on the balance sheets included in the Business Financial Statements)
and the related statement of operations and (B) monthly profit and loss
statements for each of the Stations and (ii) instruct its key employees, counsel
and financial advisors of Seller to cooperate with Buyer in its activities and
access pursuant to this Section 5.02(a); provided, however, that Buyer’s access
pursuant to clause (i) shall be with Seller’s prior written consent, which
consent shall not be unreasonably withheld or delayed.  All such requests for
access shall be directed to Newport’s chief financial officer or his designee. 
Buyer’s activities and access pursuant to this Section 5.02(a) shall be
conducted in such manner as not to unreasonably interfere with the conduct of
the Business or any of the businesses or operations of Seller or any of its
Affiliates.  Newport shall not be obligated to provide such access or
information if Newport determines, in its reasonable judgment, that doing so
would violate applicable Law, jeopardize the protection of an attorney-client
privilege or expose Newport or its Subsidiaries to liability for disclosure of
personal information.  Until the Closing, the information provided will be
subject to the terms of the Confidentiality Agreement and, without limiting the
generality of the foregoing, Buyer shall not, and shall cause its

 

41

--------------------------------------------------------------------------------


 

representatives not to, use such information for any purpose unrelated to the
consummation of the transactions contemplated hereby.

 

(b)           For a period of two (2) years after the Closing Date, Seller, the
High Plains Entities and their Affiliates will hold, and will use their
commercially reasonable efforts to cause their respective officers, directors,
employees, accountants, counsel, consultants, advisors and agents to hold, in
confidence, unless compelled to disclose by judicial or administrative process
or by other requirements of law, all confidential documents and information
concerning the Stations and the Business.

 

(c)           On and after the Closing Date, Seller will afford promptly to
Buyer and its agents reasonable access to its books of account, financial and
other records (including accountant’s work papers), information, employees and
auditors to the extent necessary for Buyer in connection with any audit,
investigation, dispute or litigation or any other reasonable business purpose
relating to the Stations; provided, however, that any such access by Buyer shall
not unreasonably interfere with the conduct of the businesses or operations of
Seller, the High Plains Entities or any of their Affiliates.

 

(d)           After Closing, Buyer shall cooperate with Seller in the
investigation, defense or prosecution of any action which is pending or
threatened against Seller, a High Plains Entity or their Affiliates with respect
to the Stations or Seller or the High Plains Entities, whether or not any party
has notified the other of a claim for indemnification with respect to such
matter.  Without limiting the generality of the foregoing, Buyer shall make
available its employees to give depositions or testimony and shall preserve and
furnish all documentary or other evidence that Seller may reasonably request.

 

Section 5.03.        Title Commitments, Surveys.  Seller shall deliver to Buyer,
within sixty (60) days of the date of this Agreement, title commitments for
owner’s and lender’s title insurance policies on the Owned Real Property and all
Real Property that is leased pursuant to a Real Property Lease sufficient in
form to allow Buyer to obtain, at Buyer’s sole cost and expense, a standard form
of, (a) commitments for owner’s and lender’s title insurance policies on the
Owned Real Property and commitments for lessee’s and lender’s title insurance
policies for all Real Property that is leased pursuant to a Real Property Lease
(collectively the “Title Commitments”), and (b) an ALTA survey on each parcel of
Real Property (the “Surveys”). The Title Commitments will evidence a commitment
to issue an ALTA title insurance policy insuring good, marketable and
indefeasible fee simple (or leasehold, if applicable) title to each parcel of
the Real Property contemplated above for such amount as Buyer directs.  Seller
shall reasonably cooperate with Buyer in obtaining such Title Commitments and
Surveys, provided that neither Seller nor the High Plains Entities shall not be
required to incur any cost, expense or other liability in connection therewith. 
If the Title Commitments or Surveys reveal any Lien on the title other than
Assumed Liabilities or Permitted Liens, Buyer shall notify Seller in writing of
such objectionable matter as soon as Buyer becomes aware that such matter is not
an Assumed Liability or Permitted Lien, and Seller agrees to use such efforts
that are necessary to remove such objectionable matter as required pursuant to
the terms of this Agreement.

 

Section 5.04.        Risk of Loss.  Seller shall bear the risk of casualty loss
or damage to any of the Purchased Assets prior to the Effective Time, and Buyer
shall bear such risk on and

 

42

--------------------------------------------------------------------------------


 

after the Effective Time.  In the event of any casualty loss or damage to the
Purchased Assets between the date of this Agreement and the Effective Time,
Seller shall use commercially reasonable efforts to repair or replace (as
appropriate under the circumstances) any lost or damaged Purchased Asset (the
“Damaged Asset”) unless such Damaged Asset was obsolete and unnecessary for the
continued operation of the Stations consistent with Seller’s or a High Plains
Entity’s (as applicable) past practice and the FCC Licenses.  If Seller is
unable to repair or replace a Damaged Asset by the Effective Time, Seller shall
reimburse Buyer for all reasonable out-of-pocket costs incurred by Buyer in
repairing or replacing the Damaged Assets or assign to Buyer the applicable
portion of any insurance proceeds not previously expended by Seller or a High
Plains Entity to repair or replace the damaged or destroyed property after the
Effective Time.  The Disclosure Schedules shall be deemed modified to reflect
any Damaged Asset for which Seller makes a payment or which is replaced by
Seller or a High Plains Entity pursuant to this Section 5.04.

 

Section 5.05.        No Negotiation.  Until such time as this Agreement shall be
terminated pursuant to Section 11.01, Seller, the High Plains Entities and their
respective directors, officers, investment bankers and agents shall cease any
discussions or negotiations with, and shall not, directly or indirectly,
solicit, initiate, encourage or entertain any inquiries or proposals from,
discuss or negotiate with, provide any nonpublic information to or consider the
merits of any inquiries or proposals from any Person (other than Buyer) relating
to any business combination transaction involving the Purchased Assets or the
Stations (other than in the ordinary course of business or as provided by this
Agreement); provided, however, that this Section 5.05 will cease to apply in the
event that (a) Buyer determines in good faith that any further reasonable
efforts of Buyer requested by Seller to prosecute the FCC Applications pursuant
to Section 7.01(b) should not be made, (b) Seller determines in good faith that
the FCC Consent is not likely to be granted or (c) Seller determines in good
faith that any other condition to the Closing in Article X is not likely to be
satisfied (other than as a result of Seller’s breach).  Seller shall notify
Buyer of any such inquiry or proposal within twenty-four (24) hours of receipt
or awareness of the same by Seller.  For the avoidance of doubt, Buyer
acknowledges that this Section 5.05 does not apply to any potential transaction
involving the Other Seller Stations, Newport, High Plains, their respective
Subsidiaries or their assets on a pro forma basis after giving effect to the
consummation of the transactions contemplated by this Agreement.

 

Section 5.06.        No-Hire.  During the period beginning on the date hereof
and ending on the first (1st) anniversary of the Closing Date, each Seller will
not, and each Seller will cause the High Plains Entities, their respective
subsidiaries and any successor entity formed by Providence and Sandy DiPasquale
to acquire, own and operate television stations (collectively with Seller, the
“Seller Prohibited Entities”) not to, directly or indirectly, solicit to employ
or hire any Employee of Newport or High Plains who is contemplated to be or is a
Transferred Employee, unless Buyer first terminates the employment of such
employee, such employee voluntarily terminates without inducement by Newport or
High Plains or Buyer gives its written consent to such employment or offer of
employment; provided, however, that such entities shall be permitted to make a
general solicitation for employment not targeted to any Employee of Seller who
is contemplated to be or is a Transferred Employee and shall not be prohibited
from employing any such employee pursuant to such a general solicitation. The
time period referred to in this Section 5.06 shall be tolled on a day-for-day
basis for each day during which any Seller Prohibited Entity participates in any
activity in violation of this Section 5.06 so

 

43

--------------------------------------------------------------------------------


 

that the Seller Prohibited Entities shall be restricted from engaging in the
conduct referred to in this Section 5.06 of this Agreement for the full period
contemplated hereby.

 

Section 5.07.        Financial Statements.  Seller shall deliver to Buyer
(i) prior to the 60th day following Closing audited combined financial
statements of the Stations for the year ended December 31, 2011, (ii) within 60
days after the date hereof for the 2012 second calendar quarter and within 60
days after the end of each calendar quarter with respect to any calendar quarter
after the 2012 second calendar quarter prior to the Closing Date, unaudited
reviewed combined financial statements of the Stations for each such quarter
(with footnotes and comparative period presented) and (iii) if the Closing
occurs after December 31, 2012, within 60 days after Closing, audited combined
financial statements of the Stations for the year ended December 31, 2012. 
Buyer and Seller shall each pay fifty percent of the fees and expenses of
Seller’s accounting firm in connection with the preparation and/or review of the
financial statements required by this Section 5.07 until such fees and expenses
have reached $200,000 in the aggregate, and Buyer shall pay all such fees and
expenses in excess of $200,000 in the aggregate.  Buyer and Seller will
reasonably cooperate with each other in connection with the preparation of the
financial statements required pursuant to this Section 5.07.

 

ARTICLE VI
COVENANTS OF BUYER

 

Section 6.01.        Access to Information.  As soon as practicable after the
Closing Date, upon reasonable notice, Buyer will afford promptly to Seller and
its agents reasonable access to its properties, books, records, employees and
auditors to the extent necessary to permit Seller to determine any matter
relating to its rights and obligations (or those of its Affiliates) hereunder or
to any period ending on or before the Closing Date; provided, however, that
Seller will hold, and will cause its agents to hold, in confidence, all
confidential or proprietary information to which it has had access to pursuant
to this Section 6.01; provided further, however, that such access shall not
unreasonably interfere with Buyer’s business or operations.

 

Section 6.02.        Accounts Receivable.

 

(a)           Seller shall deliver to Buyer, promptly after the commencement of
the Collection Period, a statement of the Accounts Receivable.  Buyer shall use
commercially reasonable efforts to collect the Accounts Receivable during the
period (the “Collection Period”) beginning on the Closing Date and ending on the
150th day thereafter, in the ordinary course of business; provided, however,
that Buyer shall be under no obligation to commence or not to commence
litigation or legal action to effect collection.  Any payment received by Buyer
during the Collection Period from a customer of the Stations that was or is also
a customer of Seller or a High Plains Entity and that is obligated with respect
to any Accounts Receivable shall be deposited by Buyer in the Seller Account on
the date of receipt thereof (each such payment, a “Specified Payment” and,
collectively, the “Specified Payments”).  Any payments that are made directly to
Seller or a High Plains Entity during the Collection Period relating to the
Accounts Receivable shall be retained by Seller.  Buyer and its Affiliates shall
not discount, adjust or otherwise compromise any Accounts Receivable and Buyer
shall promptly refer any disputed Accounts Receivable to Seller.

 

44

--------------------------------------------------------------------------------


 

(b)           Each Specified Payment received by Seller or a High Plains Entity
pursuant to Section 6.02(a) that is not specifically designated in writing as a
payment of a particular invoice or invoices shall be presumptively applied by
Seller to the accounts receivable for such customer outstanding for the longest
amount of time, and the portion of each such Specified Payment, if any, that is
attributable to accounts receivable that are not Accounts Receivable (each such
portion, a “Remitted Payment” and, collectively, the “Remitted Payments”), shall
be remitted by Seller to Buyer in accordance with Section 6.02(c); provided,
however, that if, after the Closing Date, Seller or Buyer received or receives a
written notice of dispute from a customer with respect to an Accounts Receivable
that has not been resolved, then Seller shall apply any payments from such
customer to such customer’s oldest, non-disputed accounts receivable, whether or
not an Accounts Receivable.

 

(c)           Seller shall deposit all Remitted Payments (without offset) into
an account identified by Buyer in immediately available funds by wire transfer
on or before the fifth (5th) Business Day following the receipt by Seller
thereof pursuant to Section 6.02(b).  Seller shall furnish Buyer with a list of
the amounts collected during such calendar month and in any prior calendar
months with respect to the Accounts Receivable and a schedule of the amount
remaining outstanding under each particular account.  Each of Seller and Buyer
shall be entitled during the sixty (60)-day period following the Collection
Period to inspect and/or audit the records maintained by each other pursuant to
this Section 6.02, upon reasonable advance notice and during normal business
hours.

 

(d)           Following the expiration of the Collection Period, neither Buyer
nor Seller shall have any further obligations under this Section 6.02, except
that Buyer shall immediately pay over to Seller any amounts subsequently paid to
it with respect to any Accounts Receivable.  Following the Collection Period,
Seller may pursue collections of all the Accounts Receivable, and Buyer shall
deliver to Seller all files, records, notes and any other materials relating to
the Accounts Receivable and shall otherwise cooperate with Seller for the
purpose of collecting any outstanding Accounts Receivable.

 

(e)           Buyer acknowledges that Seller may maintain all established cash
management lockbox arrangements in place at the Effective Time for remittance
until such time as Seller deems appropriate to close such lockboxes.  Buyer
agrees to update the Accounts Receivable aging reports to reflect all Seller
lockbox receipts, and Seller agrees to cooperate with Buyer to keep the Accounts
Receivable age reports current.  In addition, Seller shall, on or before the
fifth (5th) Business Day following the end of the calendar month in which any of
Buyer’s receivables are received by Seller through its lockbox, remit to Buyer
such receivable collections.

 

(f)            If Seller or Buyer fails to timely remit any amounts collected
pursuant to this Section 6.02, such amount shall bear interest at the prime rate
(as reported by The Wall Street Journal or, if not reported thereby, by another
authoritative source) as in effect from time to time from the date any such
amount was due until the date of actual payment.

 

(g)           All amounts received by Seller (other than amounts representing
Remitted Payments) pursuant to this Section 6.02 shall not be required to be
refunded or repaid by Seller for any circumstance.

 

45

--------------------------------------------------------------------------------


 

Section 6.03.        Termination of Rights to the Names and Marks.  As soon as
practicable after the Closing Date (and in any event within ninety (90) days
thereafter), Buyer shall and shall cause each of its Affiliates to (a) cease and
discontinue all uses of and (b) delete or remove the names and marks set forth
on Disclosure Schedule Section 6.03 from all products, signage, vehicles,
properties, technical information and promotional materials.  Buyer, for itself
and its Affiliates, agrees that the rights of the Business to the names and
marks set forth on Disclosure Schedule Section 6.03 pursuant to the terms of any
agreements between Seller and its Affiliates, on the one hand, and the Stations,
on the other, shall terminate on the Closing Date.

 

Section 6.04.        Insurance Policies.  All of the insurance policies with
respect to the Stations and the Business shall be cancelled by Seller as of the
Closing Date, and any refunded premiums shall be retained by Seller.  Buyer will
be solely responsible for acquiring and placing its casualty insurance, business
interruption insurance, liability insurance and other insurance policies for the
Stations and the Business, including the Purchased Assets and Assumed
Liabilities, for periods after the Closing.

 

ARTICLE VII
COVENANTS OF BUYER AND SELLER

 

Section 7.01.        Governmental Consents.

 

(a)           Within five (5) business days of the date of this Agreement, Buyer
and Seller (and, pursuant to the Option Exercise Agreement, High Plains License)
shall jointly file an application or applications with the FCC (collectively,
the “FCC Application”) requesting FCC consent to the assignment of the FCC
Licenses to Buyer.  Buyer and Seller (and, pursuant to the Option Exercise
Agreement, High Plains License) shall diligently prosecute the FCC Application
and otherwise use their reasonable best efforts to obtain the FCC Consent as
soon as possible; provided, however, except as provided in the following
sentence, neither Buyer nor Seller or a High Plains Entity shall be required to
pay consideration to any third party to obtain FCC Consent.  Buyer and Seller
shall each pay one-half (1/2) of the FCC filing fees relating to the
transactions contemplated hereby, irrespective of whether the transactions
contemplated by this Agreement are consummated. Buyer and Seller each shall
oppose any petitions to deny or other objections filed with respect to the FCC
Applications to the extent such petition or objection relates to such party. 
Subject to the “proposed resolutions” set forth on Disclosure Schedule
Section 4.06, neither Buyer nor Seller shall take any intentional action that
would, or intentionally fail to take such action the failure of which to take
would, reasonably be expected to have the effect of materially delaying the
receipt of the FCC Consent.  Buyer and Seller (and, pursuant to the Option
Exercise Agreement, High Plains License) shall each promptly enter into
customary tolling or other arrangements if necessary and requested by the FCC to
resolve any complaints with the FCC relating to any of the FCC Licenses, and,
subject to the indemnification obligation set forth in Section 12.03(a)(iii),
Buyer agrees to accept liability in connection with any enforcement action by
the FCC with respect to such complaints if so requested by the FCC as part of
such tolling or other arrangements.  If the Closing shall not have occurred for
any reason within the original effective period of the FCC Consent, and neither
party shall have terminated this Agreement under Section 11.01, Buyer and Seller
(and, pursuant to the Option Exercise Agreement, High Plains License) shall
jointly request an extension of the effective

 

46

--------------------------------------------------------------------------------


 

period of the FCC Consent.  No extension of the FCC Consent shall limit the
right of either party to exercise its rights under Section 11.01.

 

(b)           Notwithstanding the foregoing, if the assignment of an FCC License
of any Station to Buyer is not permitted by the applicable rules of the FCC,
then Buyer shall take all necessary action to cause its rights and obligations
under this Agreement in respect of the Designated Station Assets to be assigned
to, and assumed by, a Qualified Assignee subject to, and accordance with, the
“proposed resolutions” set forth on Disclosure Schedule Section 4.06.  Buyer
shall be responsible for arranging all aspects of any necessary assignment to a
Qualified Assignee, and in such a manner intended to not delay the consummation
of the transactions contemplated hereby.

 

(c)           Within thirty-five (35) days after the date of this Agreement,
Buyer and Seller shall make all required filings with the Federal Trade
Commission (the “FTC”) and the United States Department of Justice (the “DOJ”)
pursuant to the HSR Act, with respect to the transactions contemplated hereby
(including a request for early termination of the waiting period thereunder),
and shall thereafter promptly respond to all requests received from such
agencies for additional information or documentation.  Expiration or termination
of any applicable waiting period under the HSR Act is referred to herein as the
“HSR Clearance.”  Any filing fees payable under the HSR Act relating to the
transactions contemplated hereby and any costs of experts jointly engaged by
Buyer and Seller to assist in obtaining the HSR Clearance shall be borne
one-half (1/2) by each the Buyer and Seller.

 

(d)           The FCC Licenses of the Stations expire on the dates corresponding
thereto as set forth in Disclosure Schedule Section 3.12(a)(1).  If, at any
point prior to Closing, an application for the renewal of any FCC License (a
“Renewal Application”) must be filed pursuant to the Communications Laws, Seller
shall timely execute, file and prosecute with the FCC such Renewal Application
in accordance with this Section 7.01(d) hereof.  If the FCC Application is
granted by the FCC subject to a renewal condition, then, without limitation of
Section 7.01(a), (b) or (e) the term “FCC Consent” shall be deemed to also
include the satisfaction of such renewal condition.  In addition, Buyer
acknowledges that, to the extent reasonably necessary to expedite grant by the
FCC of any Renewal Application and thereby to facilitate grant of the FCC
Application, Seller and High Plains License (as applicable) shall be permitted
to enter into tolling agreements with the FCC to extend the statute of
limitations for the FCC to determine or impose a forfeiture penalty against a
Station in connection with (i) any pending complaints that such Station aired
programming that contained obscene, indecent or profane material, or (ii) any
other enforcement matters against a Station with respect to which the FCC may
permit Seller or High Plains License (as applicable) to enter into a tolling
agreement; provided that Buyer shall only agree to accept liability in
connection with any such complaint or enforcement action by the FCC, if so
requested by the FCC as part of such tolling or other arrangements, subject to
the indemnification obligation set forth in Section 12.03(a)(iii).  Buyer and
Seller shall consult in good faith with each other prior to Seller or High
Plains License (as applicable) entering into any such tolling agreement under
this Section 7.01(d).

 

(e)           In connection with their obligations pursuant to this Section 7.01
with respect to pursuing the FCC Consent and the HSR Clearance, Buyer and Seller
shall (i) keep each other informed in all material respects and on a reasonably
timely basis of any material

 

47

--------------------------------------------------------------------------------


 

communication received by such party from, or given by such party to, any
governmental agency and of any material communication received or given in
connection with any Action by a private party, in each case with respect to this
Agreement, the Stations or the transactions contemplated hereby, (ii) notify
each other of all documents filed with or received from any governmental agency
with respect to this Agreement, the Stations or the transactions contemplated
hereby, (iii) furnish each other with such information and assistance as the
other may reasonably request in connection with their preparation of any
governmental filing hereunder and (iv) cooperate in all respects with each other
in connection with any filing or submission with a governmental agency in
connection with the transactions contemplated by this Agreement and in
connection with any investigation or other inquiry by or before any governmental
agency relating to this Agreement, the Stations or the transactions contemplated
hereby, including any Action initiated by a private party.  Subject to
applicable laws relating to the exchange of information, each of Buyer and
Seller shall have the right to review in advance, and to the extent practicable
each will consult with the other on, all information relating to the other party
or parties, as the case may be, and their respective Affiliates, that appears in
any filing made with, or written materials submitted to, any third party and/or
any governmental agency with respect to this Agreement, the Stations or the
transactions contemplated hereby.

 

Section 7.02.        Confidentiality.  Seller and Buyer (or an Affiliate of
Buyer) are parties to the Confidentiality Agreement with respect to Seller and
its stations.  To the extent not already a direct party thereto, Buyer hereby
assumes the Confidentiality Agreement and agrees to be bound by the provisions
thereof.  Without limiting the terms of the Confidentiality Agreement, subject
to the requirements of applicable law, all non-public information regarding
Seller, the High Plains Entities and their Affiliates and their business and
properties that is disclosed in connection with the negotiation, preparation or
performance of this Agreement (including, without limitation, all financial
information provided by Seller and the High Plains Entities to Buyer) shall be
confidential and shall not be disclosed to any other Person, except Buyer’s
representatives and lenders for the purpose of consummating the transaction
contemplated by this Agreement.

 

Section 7.03.        Sublicense under NexGen Source Code.

 

(a)           For purposes of this Agreement “Source Code” means all of Seller’s
rights (including all of Seller’s intellectual property rights (if any)) in and
to the NexGen TV source code in the form delivered to Buyer as of the Closing
Date.

 

(b)           Effective upon the Closing Date:

 

(i)            Buyer covenants and agrees that it shall use the Source Code
solely in connection with Buyer’s ownership and operation of the Stations, and
except as expressly set forth in this Section 7.03, Buyer shall not sell,
assign, license, sublicense or grant any of its rights with respect to the
Source Code to any other Person, or otherwise permit any other Person to possess
or use the Source Code in any manner, other than to a Person that acquires one
of more of the Stations from Buyer or its Affiliates, in which case, Buyer shall
ensure that such Person agrees to be bound to the terms and conditions set forth
in this Section 7.03. Buyer acknowledges and agrees that Clear Channel
Communications, Inc. and its Affiliates are using and may continue to use, and
that Seller is not sublicensing to Buyer, certain software, firmware and

 

48

--------------------------------------------------------------------------------


 

hardware that may have previously been used in connection with or bundled with
the Source Code or into which the Source Code may have been previously
integrated, and Buyer covenants and agrees that it (and any Person that
acquires, directly or indirectly, one of more of the Stations from Buyer or its
Affiliates) will not make any claim or initiate or maintain any suit or other
proceeding against Clear Channel Communications, Inc. and its Affiliates in
respect of such retained software, firmware and hardware or the use, sale,
assignment, license or other disposition thereof.

 

(ii)           Seller hereby grants to Buyer and its Affiliates a non-exclusive,
perpetual, royalty-free, fully paid-up, sublicensable (but soley to the extent
set forth in this Section 7.03(b)), transferable (but solely to the extent set
forth in this Section 7.03(b)(ii)), worldwide license to use, reproduce,
distribute, display, perform, improve, modify, update, upgrade, enhance, make
derivative works based upon and otherwise exploit the Source Code, but in each
case, solely in connection with the ownership and operation of the Other Seller
Stations.  Buyer hereby covenants that it shall not sell, assign, license,
sublicense or grant any of its rights with respect to the Source Code to any
other Person, or otherwise permit any other Person to possess or use the Source
Code in any manner, except that the license granted pursuant to this
Section 7.03(b)(ii) may be sub-licensed and/or assigned by Seller to any Person
that acquires, directly or indirectly, one of more of the Stations from Buyer or
its Affiliates.

 

Section 7.04.        Control Prior to Closing.  The parties acknowledge and
agree that, for the purposes of the Communications Laws, this Agreement and,
without limitation, the covenants in Article V, are not intended to and shall
not be construed to transfer control of any Station or to give Buyer any right
to, directly or indirectly, control, supervise or direct, or attempt to control,
supervise or direct, the programming, operations, or any other matter relating
to any Station prior to the Closing Date, and the FCC Licensees shall have
complete control and supervision of the programming, operations, policies and
all other matters relating to each Station up to the time of the Closing.

 

Section 7.05.        Public Announcements.  Prior to Closing, no party shall,
without the prior written consent of the other, issue any press release or make
any other public announcement concerning the transactions contemplated by this
Agreement, except to the extent that such party is so obligated by law or any
rule or regulation of any securities exchange upon which the securities of such
party are listed or traded, in which case such party shall give advance notice
to the other, and except that the parties shall cooperate to make a mutually
agreeable announcement.

 

Section 7.06.        Notices of Certain Events.  From the date hereof until the
earlier to occur of the Closing Date and such time as this Agreement is
terminated in accordance with Article XI, Seller, on the one hand, and Buyer, on
the other hand, shall each promptly notify the other of:

 

(a)           any notice or other communication from any Governmental Authority
in connection with the transactions contemplated by this Agreement;

 

(b)           in the case of Seller, (i) the occurrence or non-occurrence of any
event which, to its knowledge, has caused any representation or warranty made by
it herein to be

 

49

--------------------------------------------------------------------------------


 

untrue or inaccurate in any material respect at any time on or after the date
hereof and prior to the Closing and (ii) any material failure on the part of
Seller to comply with or satisfy any covenant, condition or agreement set forth
herein to be complied with or satisfied by Seller hereunder on or after the date
hereof and prior to the Closing; and

 

(c)           in the case of Buyer, (i) the occurrence or non-occurrence of any
event which, to its knowledge, has caused any representation or warranty made by
it herein to be untrue or inaccurate, in any material respect, at any time on or
after the date hereof and prior to the Closing and (ii) any material failure on
the part of Buyer to comply with or satisfy any covenant, condition or agreement
set forth herein to be complied with or satisfied by Buyer hereunder on or after
the date hereof and prior to the Closing.

 

Section 7.07.        Retention of Records; Post-Closing Access to Records.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement, Seller and its Affiliates may retain and use, at their own expense,
copies of all documents or materials transferred hereunder, in each case, which
(i) are used in connection with the businesses of Seller or its Affiliates,
other than the Business, (ii) Seller or any of its Affiliates in good faith
determines it is reasonably likely to need access to in connection with the
defense (or any counterclaim, cross-claim or similar claim in connection
therewith) of any suit, claim, action, proceeding or investigation against or by
Seller or any of its Affiliates pending or threatened as of the Closing Date, or
(iii) Seller or any of its Affiliates in good faith determines it is reasonably
likely to need access to in connection with any filing, report, or investigation
to or by any Governmental Authority.

 

(b)           Notwithstanding anything to the contrary contained in this
Agreement, for a period of three (3) years after the Closing Date, Seller and
its Subsidiaries shall maintain, and provide Buyer and its representatives
reasonable access to, those records of Seller and its Subsidiaries insofar as
they relate to the Purchased Assets that relate to periods prior to the
consummation of the Closing, during normal business hours and on at least
ten (10) Business Days’ prior written notice (or such shorter time period as
necessitated by the urgency of the underlying facts and circumstances).  If
Seller or any of its Subsidiaries shall desire to dispose of any of such books
and records prior to the expiration of such three (3)-year period in accordance
with the record retention policies of Seller then in effect, Seller shall, prior
to such disposal, give Buyer a reasonable opportunity, at Buyer’s expense, to
segregate and remove such books and records as Buyer may select, subject to
destruction of correspondence and other similar documents in the ordinary
course, in accordance with customary retention policies and applicable Law.

 

Section 7.08.        Cooperation in Litigation.  Buyer and Seller shall (and
shall cause their respective Subsidiaries to) reasonably cooperate with each
other at the requesting party’s expense in the prosecution or defense of any
claim, litigation or other proceeding arising from or related to the conduct of
the Business and involving one or more third parties.  The party requesting such
cooperation shall pay the reasonable out-of-pocket expenses (excluding internal
costs) incurred in providing such cooperation (including reasonable legal fees
and disbursements) by the party providing such cooperation and by its Affiliates
and its and their officers, directors, employees and agents.

 

50

--------------------------------------------------------------------------------


 

Section 7.09.        Transition Services.  Seller will provide transition
services to Buyer for 150 days after the Closing Date (or, if Buyer elects by
providing written notice to Seller, such shorter period set forth in the written
notice to Seller) pursuant to a transition services agreement substantially in
the form attached hereto as Exhibit F (the “Transition Services Agreement”);
provided, however, that if Seller sells the assets of the Television Operating
Center to another Person prior to or within 120 days after the Closing Date
(such Person, the “TOC Buyer”), Seller will assign its rights and obligations
under the Transition Services Agreement to the TOC Buyer.

 

ARTICLE VIII
PENSION, EMPLOYEE AND UNION MATTERS

 

Section 8.01.        Employment.

 

(a)           On or prior to the Closing Date, subject to Section 2.11, Buyer
shall offer employment to each Employee employed immediately prior to such date
who is listed on the list included as Disclosure Schedule Section 3.14(a) or who
is hired after the date of such list with the prior, written consent of Buyer
(such consent not to be unreasonably withheld or delayed) and who (i) is not on
authorized leave of absence, sick leave, short or long term disability leave,
military leave or layoff with recall rights (“Active Employees”); or (ii) is on
authorized leave of absence, sick leave, short or long term disability leave,
military leave or layoff with recall rights and who returns to active employment
immediately following such absence and within six months of the Closing Date, or
such later date as required under applicable law (“Inactive Employees”).  For
the purposes hereof, all Active Employees, Inactive Employees who accept Buyer’s
offer of employment and commence employment on the applicable Employment
Commencement Date are hereinafter referred to collectively as the “Transferred
Employees,” and the “Employment Commencement Date” as referred to herein shall
mean (x) as to those Transferred Employees who are Active Employees hired
pursuant to this Section 8.01, the Closing Date, and (z) those Transferred
Employees who are Inactive Employees, the date on which the Transferred Employee
begins employment with Buyer.  Buyer shall employ at-will those Transferred
Employees who are not Union Employees (the “Non-Union Transferred Employees”)
and who do not have employment agreements with Seller initially at a monetary
compensation (consisting of base salary, commission rate and normal bonus
opportunity) at least as favorable as those provided by Seller immediately prior
to the Employment Commencement Date.  The initial terms and conditions of
employment for those Non-Union Transferred Employees who have employment
agreements with Seller shall be as set forth in such employment agreements. 
Buyer agrees so long as such Non-Union Transferred Employees remain employed by
Buyer, Buyer shall provide each Non-Union Transferred Employee with compensation
that, in the aggregate, is no less favorable than the compensation provided to
the Non-Union Transferred Employees immediately prior to the Effective Time and
employee benefits that are no less favorable to the employee benefits provided
to similarly situated employees of Buyer; provided, however, that sales
commissions and bonuses based on performance may be less to the extent of
changes in performance by such Non-Union Transferred Employee, to the extent
such sales commissions and bonuses are based thereon; provided, further, that,
except as set forth in Section 8.05, Buyer shall not be obligated to provide
Non-Union Transferred Employees credit for past time with respect to sick
leave.  Buyer agrees that Buyer shall provide severance benefits to the
Non-Union Transferred Employees on terms

 

51

--------------------------------------------------------------------------------


 

that are at least as favorable as those provided to similarly situated employees
of Buyer.  Buyer shall employ those Transferred Employees that are Union
Employees in accordance with the terms and conditions established in the
applicable Bargaining Agreement and under applicable Law.  To the extent
permitted by Law, Buyer shall give Transferred Employees full credit for
purposes of eligibility waiting periods and vesting and benefit accrual (other
than benefit accrual under a defined benefit pension plan) under the employee
benefit plans or arrangements or severance practices maintained by the Buyer or
its Affiliates in which such Transferred Employees participate for such
Transferred Employees’ service with the Seller or its Affiliates or
predecessors.

 

(b)           If and to the extent any Seller has entered into or is bound by
any Bargaining Agreements, Buyer and Seller shall cooperate fully in the
assignment and assumption of such Bargaining Agreements and in any negotiations
with respect thereto such that, as of the Closing Date, Buyer shall have
(whether through such an assumption, negotiations or otherwise) the same rights
and obligations with respect to the Union Employees who are Transferred
Employees as Seller had immediately before such date.

 

Section 8.02.        Savings Plan.  Buyer shall cause a tax-qualified defined
contribution plan established or designated by Buyer (a “Buyer’s 401(k) Plan”)
to accept rollover contributions from the Transferred Employees of any account
balances distributed to them by the existing tax-qualified defined contribution
plan established or designated by Seller (“Seller’s 401(k) Plan”).  Buyer shall
allow any such Transferred Employees’ outstanding plan loan to be rolled into
Buyer’s 401(k) Plan.  The distribution and rollover described herein shall
comply with applicable Law, and each party shall make all filings and take any
actions required of such party by applicable Law in connection therewith. 
Buyer’s 401(k) Plan shall credit Transferred Employees with service credit for
eligibility and vesting purposes for service recognized for the equivalent
purposes under Seller’s 401(k) Plan.

 

Section 8.03.        Employee Welfare Plans.  Seller shall retain responsibility
for and continue to pay all medical, life insurance, disability and other
welfare plan expenses and benefits for each Transferred Employee with respect to
claims incurred under the terms of the Employee Plans by such Employees or their
covered dependents prior to the Employment Commencement Date.  Expenses and
benefits with respect to claims incurred by Transferred Employees or their
covered dependents on or after the Employment Commencement Date shall be the
responsibility of Buyer, subject to the terms and conditions of Buyer’s welfare
plans.  With respect to any welfare benefit plans maintained by Buyer for the
benefit of Transferred Employees on and after the Employment Commencement Date,
to the extent permitted by law, Buyer shall (a) cause there to be waived any
eligibility requirements or pre existing condition limitations to the same
extent generally waived by Buyer with respect to its employees and (b) give
effect, in determining any deductible and maximum out-of-pocket limitations,
amounts paid by such Transferred Employees for the plan year in which the
Closing occurs with respect to similar plans maintained by Seller.

 

Section 8.04.        Vacation.  To the extent Buyer has received a credit in the
prorations, Buyer will assume all liabilities for unpaid, accrued vacation of
each Transferred Employee as of the Employment Commencement Date, giving credit
under Buyer’s vacation policy for service with Seller, and shall permit
Transferred Employees to use their vacation

 

52

--------------------------------------------------------------------------------


 

entitlement accrued as of the Closing Date in accordance with Buyer’s policy for
carrying over unused vacation.  To the extent that, following the Closing Date,
Buyer’s policies do not permit a Transferred Employee to use any accrued and
unused vacation for which Buyer has assumed the liabilities hereunder (other
than as a result of such Transferred Employee’s failure to use such vacation
despite his or her eligibility to do so, without adverse consequences, under
Buyer’s policies), Buyer will pay such Transferred Employee for any such
vacation.  Service with both Seller and Buyer shall be taken into account in
determining Transferred Employees’ vacation entitlement under Buyer’s vacation
policy after the Closing Date.

 

Section 8.05.        Sick Leave.  To the extent Buyer has received a credit in
the prorations, Buyer shall grant credit for all unused sick leave accrued by
Transferred Employees on the basis of their service during the current calendar
year as employees of Seller in accordance with Buyer’s policy on sick leave.

 

Section 8.06.        No Further Rights.  Without limiting the generality of
Section 13.08, nothing in this Article VIII, express or implied, is intended to
confer on any Person (including any Transferred Employees and any current or
former employees of Seller or the FCC Licensees) other than the parties hereto
and their respective successors and assigns any rights, benefits, remedies,
obligations or liabilities under or by reason of this Article VIII.

 

Section 8.07.        Flexible Spending Plan.  As of the Closing Date (the
“Transfer Date”), Seller shall transfer from the Employee Plans that are medical
and dependent care account plans (each, a “Seller FSA Plan”) to one or more
medical and dependent care account plans established or designated by Buyer
(collectively, the “Buyer FSA Plan”) the account balances (positive or negative)
of Transferred Employees, and Buyer shall be responsible for the obligations of
the Seller FSA Plans to provide benefits to the Transferred Employees with
respect to such transferred account balances at or after the Transfer Date
(whether or not such claims are incurred prior to, on or after the Transfer
Date).  Each Transferred Employee shall be permitted to continue to have payroll
deductions made as most recently elected by him or her under the applicable
Seller FSA Plan.  As soon as reasonably practicable following the end of the
plan year for the Buyer FSA Plan, including any grace period, Buyer shall
promptly reimburse Seller for benefits paid by the Seller FSA Plans to any
Transferred Employee prior to the Transfer Date to the extent in excess of the
payroll deductions made in respect of such Transferred Employee at or prior to
the Transfer Date but only to the extent that such Transferred Employee
continues to contribute to the Buyer FSA Plan the amount of such deficiency. 
This Section 8.07 shall be interpreted and administered in a manner consistent
with Rev. Rul. 2002-32.

 

Section 8.08.        Payroll Matters.

 

(a)           Seller and Buyer shall follow the “standard procedures” for
preparing and filing Internal Revenue Service Forms W-2 (Wage and Tax
Statements), as described in Revenue Procedure 2004-53 for Transferred
Employees.  Under this procedure, (i) Seller shall provide all required Forms
W-2 to (x) all Transferred Employees reflecting wages paid and taxes withheld by
Seller prior to the Employment Commencement Date, and (y) all other employees
and former employees of Seller who are not Transferred Employees reflecting all
wages paid and taxes withheld by Seller, and (ii) Buyer (or one of its
Affiliates) shall provide all required Forms W-2

 

53

--------------------------------------------------------------------------------


 

to all Transferred Employees reflecting all wages paid and taxes withheld by
Buyer (or one of its Affiliates) on and after the Employment Commencement Date.

 

(b)           Seller and Buyer shall adopt the “alternative procedure” of
Revenue Procedure 2004-53 for purposes of filing Internal Revenue Service
Forms W-4 (Employee’s Withholding Allowance Certificate) and W-5 (Earned Income
Credit Advance Payment Certificate).  Under this procedure, Seller shall provide
to Buyer all Internal Revenue Service Forms W-4 and W-5 on file with respect to
each Transferred Employee and any written notices received from the Internal
Revenue Service under Reg. § 31.3402(f)(2)-1(g)(5) of the Code, and Buyer will
honor these forms until such time, if any, that such Transferred Employee
submits a revised form.

 

(c)           With respect to garnishments, tax levies, child support orders,
and wage assignments in effect with Seller on the Employment Commencement Date
for Transferred Employees and with respect to which Seller has notified Buyer in
writing, Buyer shall honor such payroll deduction authorizations with respect to
Transferred Employees and will continue to make payroll deductions and payments
to the authorized payee, as specified by a court or order which was filed with
Seller on or before the Employment Commencement Date, to the extent such payroll
deductions and payments are in compliance with applicable Law, and Seller will
continue to make such payroll deductions and payments to authorized payees as
required by Law with respect to all other employees of the Business who are not
Transferred Employees.  Seller shall, as soon as practicable after the
Employment Commencement Date, provide Buyer with such information in the
possession of Seller as may be reasonably requested by Buyer and necessary for
Buyer to make the payroll deductions and payments to the authorized payee as
required by this Section 8.08(c).

 

Section 8.09.        WARN Act.  Buyer shall not take any action on or after the
Closing Date that would cause any termination of employment of any employees by
Seller that occurs before the Closing to constitute a “plant closing” or “mass
layoff” under the Worker Adjustment and Retraining Act of 1988, as amended (the
“WARN Act”) or any similar state or local Law, or to create any liability to
Seller for any employment terminations under applicable Law.  Assumed
Liabilities assumed by Buyer pursuant to Section 2.03 shall include all
liabilities with respect to any amounts (including any severance, fines or
penalties) payable under or pursuant to the WARN Act or any similar state or
local Law with respect to any Employees who do not become Transferred Employees
as a result of Buyer’s failure to extend offers of employment or continued
employment as required by Section 8.01 or in connection with events that occur
from and after the Closing, and Buyer shall reimburse Seller for any such
amounts or any liabilities thereof incurred by Seller.

 

ARTICLE IX
TAX MATTERS

 

Section 9.01.        Bulk Sales.  Seller and Buyer hereby waive compliance with
the provisions of any applicable bulk sales law and no representations, warranty
or covenant contained in this Agreement shall be deemed to have been breached as
a result of such noncompliance; provided, however, that, subject to
Section 9.02, Newport shall be liable for any

 

54

--------------------------------------------------------------------------------


 

liability arising from such non-compliance solely in accordance with Buyer’s
right to indemnification in accordance with Article XII.

 

Section 9.02.        Transfer Taxes.  All Transfer Taxes arising out of or in
connection with the transactions effected pursuant to this Agreement shall be
shared equally by Seller and Buyer.  The party which has the primary
responsibility under applicable law for the payment of any particular Transfer
Tax, shall prepare the relevant Tax Return and notify the other party in writing
of the Transfer Taxes shown on such Tax Return.  Such other party shall pay the
party that paid the Transfer Tax an amount equal to fifty percent (50%) of such
Transfer Taxes in immediately available funds no later than the date that is the
later of (i) five (5) Business Days after the date of such notice or
(ii) two (2) Business Days prior to the due date for such Transfer Taxes. 
Seller and Buyer shall cooperate in the preparation, execution and filing of all
Transfer Tax Returns and shall cooperate to seek and to secure any available
exemptions from such Transfer Taxes.

 

Section 9.03.        FIRPTA Certificate.  Seller shall deliver to Buyer on the
Closing Date, duly completed and executed certificates of non-foreign status
pursuant to section 1.1445-2(b)(2) of the Treasury regulations sufficient to
exempt Buyer from the requirements of Code Section 1445(a).  The sole remedy,
including for purposes of Section 10.03 and Article XI or Article XII for
failure to provide any such certificate shall be to permit Buyer to make any
withholding as are required pursuant to Section 1445 of the Code.

 

Section 9.04.        Taxpayer Identification Numbers.  The taxpayer
identification numbers of Buyer and Seller are set forth on Disclosure Schedule
Section 9.04.

 

Section 9.05.        Taxes and Tax Returns.  Subject to Section 2.09, Seller
shall be liable for payment of and shall prepare and properly file on a timely
basis true, complete and accurate Tax Returns and other documentation, for any
and all Income Taxes incurred with respect to the Purchased Assets and the
Business for any Pre-Closing Tax Period.  Subject to Section 2.09, Buyer shall
be liable for and payment of and shall prepare and properly file on a timely
basis true, complete and accurate Tax Returns and other documentation for any
and all Taxes incurred with respect to the Purchased Assets and the Business for
any Post Closing Tax Period.

 

Section 9.06.        Purchase Price Allocation.  All amounts constituting
consideration within the meaning of and for the purposes of Section 1060 of the
Code shall be allocated among the Purchased Assets and any other rights acquired
by Buyer hereunder, as applicable, in the manner required by Section 1060 of the
Code.  Disclosure Schedule Section 9.06 sets forth the allocation of such
consideration on a Market-by-Market basis (the “Market-by-Market Allocation”).
 Buyer and Seller shall file all Tax Returns in a manner consistent with the
Market-by-Market Allocation unless otherwise required by applicable law.  Buyer
and Seller shall negotiate in good faith regarding the allocation of the
Purchase Price and any Assumed Obligations allocated to a Market pursuant to the
Market-by-Market Allocation among the assets of the Stations in such Market in
accordance with the requirements of Section 1060 of the Code and the Treasury
Regulations promulgated thereunder.  If the parties reach agreement with respect
to such allocation, then each party agrees to complete and timely file IRS
Form 8594 (or any successor form), to file all income Tax Returns in accordance
with such allocation, and to

 

55

--------------------------------------------------------------------------------


 

take no action inconsistent with such allocation.  If the parties are unable to
reach agreement with respect to such allocation then the parties shall have no
further obligation under this Section 9.06 and each party shall make its own
determination of such allocation for financial and Tax reporting purposes
provided that such party’s own determination of such allocation shall be
consistent with the Market-by-Market Allocation unless otherwise required by
applicable law.

 

ARTICLE X
CONDITIONS TO CLOSING

 

Section 10.01.      Conditions to Obligations of Buyer and Seller.  The
obligations of Buyer and Seller to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment or waiver, at or prior to the
Closing, of each of the following conditions:

 

(a)           If applicable, the HSR Clearance shall have been obtained.

 

(b)           No provision of any applicable Law and no Governmental Order shall
prohibit the consummation of the Closing.

 

(c)           The FCC Consent shall have been granted and shall be in full force
and effect and shall have become a Final Order.

 

Section 10.02.      Conditions to Obligations of Seller.  The obligation of
Seller to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or waiver, at or prior to the Closing, of each of the
following further conditions:

 

(a)           The representations and warranties of Buyer made in this Agreement
shall be true and correct, disregarding all qualifiers and exceptions relating
to materiality or Material Adverse Effect, as of the date of this Agreement and
(except to the extent such representations and warranties speak as of an earlier
date, in which case such representations and warranties shall have been true and
correct, disregarding all qualifiers and exceptions relating to materiality or
Material Adverse Effect, as of such earlier date) as of the Closing Date as
though made on and as of the Closing Date except, in both cases, (i) for changes
expressly contemplated by this Agreement, or (ii) where the failures to be true
and correct, individually or in the aggregate, have not had, and would not
reasonably be expected to have, a material adverse effect on the ability of
Buyer to perform its obligations under this Agreement or any Ancillary
Agreement.  Buyer shall have performed in all material respects all obligations
required to be performed by it under this Agreement on or prior to the Closing
Date.  Seller shall have received a certificate dated as of the Closing Date
from Buyer, executed by an authorized officer of Buyer, to the effect that the
conditions set forth in this Section 10.02(a) have been satisfied.

 

(b)           Seller shall have received the following documents:

 

(i)            The certificate of incorporation (or equivalent organizational
document) for Buyer, certified as of a recent date by the Secretary of State of
the applicable jurisdiction of organization;

 

56

--------------------------------------------------------------------------------


 

(ii)           a certificate of the Secretary of State as to the good standing
as of a recent date of Buyer in such jurisdiction; and

 

(iii)          a certificate of an officer of Buyer, given by such officer on
behalf of Buyer and not in such officer’s individual capacity, certifying as to
the bylaws (or equivalent governing document) of Buyer and as to resolutions of
the board of directors (or equivalent governing body) of Buyer authorizing this
Agreement and the transactions contemplated hereby and thereby.

 

(c)           Buyer shall have made, or stand ready at Closing to make, the
deliveries contemplated in Section 2.08(a) and Section 2.08(c) and each
Ancillary Agreement.

 

Section 10.03.      Conditions to Obligations of Buyer.  The obligations of
Buyer to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or waiver, at or prior to the Closing, of each of the
following further conditions:

 

(a)           The representations and warranties of Seller made in this
Agreement shall be true and correct, disregarding all qualifiers and exceptions
relating to materiality or Material Adverse Effect, as of the date of this
Agreement and (except to the extent such representations and warranties speak as
of an earlier date, in which case such representations and warranties shall have
been true and correct, disregarding all qualifiers and exceptions relating to
materiality or Material Adverse Effect, as of such earlier date) as of the
Closing Date as though made on and as of the Closing Date, except, in both
cases, (i) for changes expressly contemplated or permitted by this Agreement, or
(ii) where the failures to be true and correct, individually or in the
aggregate, have not had, and would not reasonably be expected to have, a
Material Adverse Effect.  Seller shall have performed in all material respects
all obligations required to be performed by it under this Agreement on or prior
to the Closing Date.  Buyer shall have received a certificate dated as of the
Closing Date from Seller, executed by an authorized officer of Seller, to the
effect that the conditions set forth in this Section 10.03(a) have been
satisfied.

 

(b)           Buyer shall have received the following documents:

 

(i)            The certificate of incorporation (or equivalent organizational
document) for each Seller, certified as of a recent date by the Secretary of
State of the applicable jurisdiction of organization;

 

(ii)           a certificate of the Secretary of State of each jurisdiction in
which any Seller is organized or qualified to do business as to the good
standing as of a recent date of such Seller in such jurisdiction;

 

(iii)          a certificate of an officer of each Seller, given by each such
officer on behalf of such Seller and not in such officer’s individual capacity,
certifying as to the operating agreement (or equivalent governing document) of
such Seller and as to resolutions of the board of managers (or equivalent
governing body) of Sellers authorizing this Agreement and the transactions
contemplated hereby and thereby.

 

(c)           Seller shall have obtained (and in the case of an affirmative
consent) delivered the consents to assignment listed on Disclosure Schedule
Section 10.03(c).

 

57

--------------------------------------------------------------------------------


 

(d)           Seller shall have delivered to Buyer mortgage discharges and
termination statements on Form UCC-3, or other appropriate releases, which when
filed will release and satisfy any and all Liens relating to the Purchased
Assets, together with proper authority to file such termination statements or
other releases at and following the Closing.

 

(e)           Seller shall have made, or stand ready at Closing to make, the
deliveries contemplated in Section 2.08(b) and Section 2.08(c) and each
Ancillary Agreement.

 

(f)            Buyer shall have received title commitments that comply with the
requirements set forth in Section 5.03.

 

(g)           Buyer shall have received the Providence Guarantee.

 

ARTICLE XI
TERMINATION

 

Section 11.01.      Termination.  This Agreement may be terminated at any time
prior to the Closing as follows:

 

(a)           by the mutual written consent of Seller and Buyer;

 

(b)           subject to Section 2.11, either by Seller or by Buyer:

 

(i)            if the Closing shall not have occurred on or before the
twelve (12) month anniversary of the date of this Agreement (the “Termination
Date”) so long as the terminating party is not then in breach of any of its
representations, warranties, covenants or agreements contained in this Agreement
to the extent that would give the other party the right not to close pursuant to
Section 10.02 or Section 10.03, as the case may be; or

 

(ii)           if there shall be any Law that prohibits consummation of the
transactions contemplated by this Agreement or if a Governmental Authority of
competent jurisdiction shall have issued a Governmental Order enjoining or
otherwise prohibiting consummation of the transactions contemplated by this
Agreement, and such Governmental Order shall have become final and
non-appealable.

 

(c)           by Seller:

 

(i)            upon a breach of any representation, warranty, covenant or
agreement on the part of Buyer set forth in this Agreement, or if any
representation or warranty of Buyer shall have become untrue, in either case
such that the condition set forth in Section 10.02(a) would not be satisfied,
unless such breach or untruth can be cured prior to Closing and after receipt of
notice thereof, Buyer proceeds in good faith to cure such breach or untruth as
promptly as practicable; provided, however, that Seller shall not have the right
to terminate this Agreement pursuant to this Section 11.01(c)(i) if Seller is
then in breach of any of its representations, warranties, covenants or
agreements contained in this Agreement to an extent which would give Buyer the
right not to close pursuant to Article X;

 

58

--------------------------------------------------------------------------------


 

(ii)           if all of the conditions set forth in Section 10.01 and
Section 10.03 have been satisfied (other than those conditions that by their
nature cannot be satisfied other than at the Closing, including the condition
set forth in Section 10.03(d)) and Buyer fails to consummate the transactions
contemplated by this Agreement within the earlier of (i) two (2) Business Days
after the date the Closing should have occurred pursuant to Section 2.08 and
(ii) the later of the date the Closing should have occurred pursuant to
Section 2.08 and one (1) Business Day before the Termination Date, and Seller
stood ready, willing and able to consummate the transactions contemplated by
this Agreement during such period; or

 

(iii)          if Buyer shall have failed to deliver the Escrow Deposit to the
Escrow Agent in accordance with the provisions of Section 2.07 of this Agreement
and such failure continues for two (2) Business Days following Buyer’s receipt
of written notice from Seller of such failure.

 

(d)           by Buyer:

 

(i)            upon a breach of any representation, warranty, covenant or
agreement on the part of Seller set forth in this Agreement, or if any
representation or warranty of Seller shall have become untrue, in either case
such that the condition set forth in Section 10.03(a) would not be satisfied,
unless such breach or untruth can be cured prior to Closing and after receipt of
notice thereof, Seller proceeds in good faith to cure such breach or untruth as
promptly as practicable; provided, however, that Buyer shall not have the right
to terminate this Agreement pursuant to this Section 11.01(d)(i) if Buyer is
then in breach of any of its representations, warranties, covenants or
agreements contained in this Agreement to an extent which would give Seller the
right not to close pursuant to Article X; or

 

(ii)           if all of the conditions set forth in Section 10.01 and
Section 10.02 have been satisfied (other than those conditions that by their
nature cannot be satisfied other than at the Closing) and Seller fails to
consummate the transactions contemplated by this Agreement within the earlier of
(i) two (2) Business Days after the date the Closing should have occurred
pursuant to Section 2.08 and (ii) the later of the date the Closing should have
occurred pursuant to Section 2.08 and one (1) Business Day before the
Termination Date, and Buyer stood ready, willing and able to consummate the
transactions contemplated by this Agreement during such period.

 

(e)           The party desiring to terminate this Agreement pursuant to this
Section 11.01 (other than pursuant to Section 11.01(a)) shall give written
notice of such termination to the other party; provided, that if Seller shall
have given written notice of termination pursuant to Section 11.01(c)(ii), Buyer
shall have two (2) Business Days to cure its failure to deliver the Escrow
Deposit to the Escrow Agent in accordance with the provisions of Section 2.07.

 

Section 11.02.      Effect of Termination.

 

(a)           In the event of a valid termination of this Agreement pursuant to
Section 11.01, this Agreement (other than Section 7.02, this Article XI, and
Article XIII, which shall remain in full force and effect) shall forthwith
become null and void, and no party hereto

 

59

--------------------------------------------------------------------------------


 

(nor any of their respective Affiliates, directors, officers or employees) shall
have any liability or further obligation, except as provided in
Section 11.02(b) and Section 11.02(c) below.  A termination of this Agreement
shall not terminate the Confidentiality Agreement, nor, in each case, affect the
parties’ rights and obligations thereunder.

 

(b)           If this Agreement is terminated by Seller pursuant to
Section 11.01(c)(i) or Section 11.01(c)(ii), then Seller shall be entitled to
the Escrow Deposit as liquidated damages, and the parties to the Escrow
Agreement shall immediately deliver joint written instructions to the Escrow
Agent directing such disbursement.  If this Agreement is terminated by Seller
pursuant to Section 11.01(c)(iii), then Seller shall be entitled to the sum of
Forty-One Million Two Hundred Fifty Thousand Dollars ($41,250,000) (the “Default
Payment”) as liquidated damages, and Buyer shall, within one (1) Business Day of
delivery of notice of termination of this Agreement by Seller, pay the Default
Payment to Seller by wire transfer of immediately available federal funds
pursuant to wire instructions provided by Seller to Buyer.  Seller shall, in
addition, be entitled to prompt payment on demand from Buyer of the reasonable
attorneys’ fees actually incurred by Seller in enforcing its rights under this
Agreement.  The parties understand and agree that the amount of liquidated
damages represents Seller’s and Buyer’s reasonable estimate of actual damages
and does not constitute a penalty.  Notwithstanding any other provision of this
Agreement to the contrary, in the event that Seller terminates this Agreement
pursuant to Section 11.01(c)(i), Section 11.01(c)(ii) or Section 11.01(c)(iii),
the payment of the Escrow Deposit or the Default Payment, as the case may be,
together with any attorneys’ fees, pursuant to this Section 11.02(b), shall be
Seller’s sole and exclusive remedy for damages of any nature or kind that Seller
may suffer as a result of Buyer’s breach or default under this Agreement or
Buyer’s failure to consummate the transactions contemplated by this Agreement,
which would result in Seller’s right to terminate this Agreement under
Section 11.01(c)(i), Section 11.01(c)(ii) or Section 11.01(c)(iii), as the case
may be.  The parties hereto acknowledge and agree that the liquidated damages
amount is reasonable in light of the substantial but indeterminate harm
anticipated to be caused by material breach or default under this Agreement, the
difficulty of proof of loss and damages, the inconvenience and non-feasibility
of otherwise obtaining an adequate remedy, and the value of the transactions to
be consummated hereunder.

 

(c)           If this Agreement is terminated by Buyer pursuant to
Section 11.01(d)(i) or Section 11.01(d)(ii), then Seller shall be liable for any
and all Losses incurred or suffered by Buyer in an aggregate amount not to
exceed Forty-One Million Two Hundred Fifty Thousand Dollars ($41,250,000).

 

(d)           If this Agreement is terminated under the provisions of this
Article XI for any reason other than by Seller pursuant to Section 11.01(c)(i),
Section 11.01(c)(ii) or Section 11.01(c)(iii), then the parties to the Escrow
Agreement shall deliver joint written instructions to the Escrow Agent directing
the disbursement of the Escrow Deposit to Buyer.

 

ARTICLE XII
SURVIVAL; INDEMNIFICATION

 

Section 12.01.      Survival.  The representations and warranties of the parties
hereto contained in or made pursuant to this Agreement or in any certificate or
other writing furnished pursuant hereto or in connection herewith shall survive
in full force and effect until the first

 

60

--------------------------------------------------------------------------------


 

anniversary of the Closing Date.  None of the covenants and agreements shall
survive the Closing except to the extent such covenants and agreements
contemplate performance after the Closing, in which case such covenants and
agreements shall survive until performed.  No claim may be brought under this
Agreement unless written notice describing in reasonable detail the nature and
basis of such claim is given on or prior to the last day of the applicable
survival period.  In the event such notice is given, the right to
indemnification with respect thereto shall survive the applicable survival
period until such claim is finally resolved and any obligations thereto are
fully satisfied.

 

Section 12.02.      Indemnification by Buyer.

 

(a)           Subject to Section 12.01, Buyer shall indemnify against and hold
harmless Seller, and its Affiliates and their respective employees, officers,
directors, successors and assigns (collectively, the “Seller Indemnified
Parties”) from, and agrees to promptly defend any Seller Indemnified Party from
and reimburse any Seller Indemnified Party for, any and all losses, damages,
costs, expenses, liabilities, obligations and claims of any kind (including any
Action brought by any Governmental Authority or Person and including reasonable
attorneys’ fees and expenses reasonably incurred) (collectively, “Losses”),
which such Seller Indemnified Party may at any time suffer or incur, or become
subject to, as a result of or in connection with:

 

(i)            Buyer’s breach of any of its representations or warranties
contained in this Agreement (each such breach, a “Buyer Warranty Breach”);

 

(ii)           any breach or nonfulfillment of any agreement or covenant of
Buyer under the terms of this Agreement;

 

(iii)          any Losses which Seller incurs as a result of Buyer’s failure to
assume the Section 2.02(s) Contracts; and

 

(iv)          the Assumed Liabilities; or

 

(v)           the ownership, business or operation of the Stations after the
Effective Time.

 

(b)           Notwithstanding any other provision to the contrary, Buyer shall
not be required to indemnify and hold harmless any Seller Indemnified Party
pursuant to Section 12.02(a):  (A) unless such Seller Indemnified Party has
asserted a claim with respect to such matters within the applicable survival
period set forth in Section 12.01 and (B) until the aggregate amount of Seller
Indemnified Parties’ Losses resulting from Buyer Warranty Breaches exceeds
fifty-two one hundredths of one percent (.52%) of the Purchase Price (the
“Threshold”) and then only to the extent of such Losses in excess of twenty-six
one hundredths of one percent (.26%) of the Purchase Price (the “Deductible”);
provided, however, that the cumulative indemnification obligation of Buyer under
this Section 12.02(b) shall in no event exceed ten percent (10%) of the Purchase
Price (the “Cap”), provided further, however, that neither the Deductible nor
the Cap shall apply in the case of any indemnification under clauses (ii),
(iii), (iv) and (v) of Section 12.02(a).

 

61

--------------------------------------------------------------------------------


 

(c)           Notwithstanding Section 12.02(b) above, on and as of the date that
is six (6) months following the Closing Date, the Cap shall be reduced to an
amount equal to (x) five percent (5%) of the Purchase Price plus (y) the amount
of any claims by the Seller Indemnified Parties for indemnification under this
Agreement outstanding and unpaid as of such date, if any, pursuant to the terms
and subject to the conditions set forth in this Agreement.  On the date that is
twelve (12) months following the Closing Date, the Cap shall be reduced to the
amount of any claims by the Seller Indemnified Parties for indemnification under
this Agreement outstanding and unpaid as of such date, if any, pursuant to the
terms and subject to the conditions set forth in this Agreement.

 

Section 12.03.      Indemnification by Seller.

 

(a)           Subject to Section 12.01, Seller, jointly and severally, shall
indemnify against and hold harmless Buyer, its Affiliates and their respective
employees, officers, directors, successors and assigns (collectively, the “Buyer
Indemnified Parties”) from, and agrees to promptly defend any Buyer Indemnified
Party from and reimburse any Buyer Indemnified Party for, any and all Losses
which such Buyer Indemnified Party may at any time suffer or incur, or become
subject to, as a result of or in connection with

 

(i)            Seller’s breach of any of the representations or warranties
contained in this Agreement (each such breach, a “Seller Warranty Breach”);

 

(ii)           any breach or nonfulfillment of any agreement or covenant of
Seller under the terms of this Agreement;

 

(iii)          the Excluded Liabilities (including any Losses which Buyer incurs
as a result of accepting liability for any enforcement action by the FCC
relating to any period prior to the Closing) or, subject to Section 9.02, any
failure to comply with laws relating to bulk sales; and

 

(iv)          the Excluded Assets.

 

(b)           Notwithstanding any other provision to the contrary, Seller shall
not be required to indemnify and hold harmless any Buyer Indemnified Party
pursuant to Section 12.03(a):  (A) unless such Buyer Indemnified Party has
asserted a claim with respect to such matters within the applicable survival
period set forth in Section 12.01 and (B) until the aggregate amount of Buyer
Indemnified Parties’ Losses resulting from Seller Warranty Breaches exceeds the
Threshold, and then only to the extent of such Losses in excess of the
Deductible; provided, however, that the cumulative indemnification obligation of
Seller under this Section 12.03(b) shall in no event exceed the Cap; provided
further, however, that neither the Deductible nor the Cap shall apply in the
case of any indemnification under clauses (ii), (iii) and (iv) of
Section 12.03(a).

 

(c)           Notwithstanding Section 12.02(b) above, on and as of the date that
is six (6) months following the Closing Date, the Cap shall be reduced to an
amount equal to (x) five percent (5%) of the Purchase Price plus (y) the amount
of any claims by the Buyer Indemnified Parties for indemnification under this
Agreement outstanding and unpaid as of such date, if any, pursuant to the terms
and subject to the conditions set forth in this Agreement.  On

 

62

--------------------------------------------------------------------------------


 

the date that is twelve (12) months following the Closing Date, the Cap shall be
reduced to the amount of any claims by the Buyer Indemnified Parties for
indemnification under this Agreement outstanding and unpaid as of such date, if
any, pursuant to the terms and subject to the conditions set forth in this
Agreement.

 

(d)           At Closing, Providence Equity Partners VI L.P. and Providence
Equity Partners VI-A L.P. (collectively, “Providence”) are delivering a
guarantee in favor of Buyer, in substantially the form attached hereto as
Exhibit G (the “Providence Guarantee”), pursuant to which Providence is
guaranteeing Seller’s obligations under this Section 12.03.

 

Section 12.04.      Notification of Claims.

 

(a)           A party entitled to be indemnified pursuant to Section 12.02 or
Section 12.03 (the “Indemnified Party”) shall promptly notify the party liable
for such indemnification (the “Indemnifying Party”) in writing of any claim or
demand that the Indemnified Party has determined has given or could give rise to
a right of indemnification under this Agreement; provided, however, that a
failure to give prompt notice or to include any specified information in any
notice will not affect the rights or obligations of any party hereunder except
and only to the extent that, as a result of such failure, any party that was
entitled to receive such notice was damaged as a result of such failure. 
Subject to the Indemnifying Party’s right to defend in good faith third party
claims as hereinafter provided, the Indemnifying Party shall satisfy its
obligations under this Article XII within thirty (30) days after the receipt of
written notice thereof from the Indemnified Party.

 

(b)           If the Indemnified Party shall notify the Indemnifying Party of
any claim or demand pursuant to Section 12.04(a), the Indemnifying Party shall
have the right to employ counsel reasonably acceptable to the Indemnified Party
to defend any such claim or demand asserted against the Indemnified Party for so
long as the Indemnifying Party shall continue in good faith to diligently defend
against such action or claim.  The Indemnified Party shall have the right to
participate in the defense of any such claim or demand at its own expense.  The
Indemnifying Party shall notify the Indemnified Party in writing, as promptly as
possible (but in any case five (5) Business Days before the due date for the
answer or response to a claim) after the date of the notice of claim given by
the Indemnified Party to the Indemnifying Party under Section 12.04(a) of its
election to defend in good faith any such third party claim or demand.  So long
as the Indemnifying Party is defending in good faith any such claim or demand
asserted by a third party against the Indemnified Party, the Indemnified Party
shall not settle or compromise such claim or demand without the consent of the
Indemnifying Party, which consent shall not be unreasonably withheld, and the
Indemnified Party shall make available to the Indemnifying Party or its agents
all records and other material in the Indemnified Party’s possession reasonably
required by it for its use in contesting any third party claim or demand. 
Whether or not the Indemnifying Party elects to defend any such claim or demand,
the Indemnified Party shall have no obligations to do so.  In the event: 
(i) the Indemnifying Party elects not to defend such claim or action; or
(ii) the Indemnifying Party elects to defend such claim or action but fails to
diligently defend such claim or action in good faith, the Indemnified Party
shall have the right to conduct the defense thereof and to settle or compromise
such claim or action without the consent of the Indemnifying Party, except that
with respect to the settlement or compromise of such a claim, demand or action,
the Indemnified Party shall not settle or compromise any such claim or

 

63

--------------------------------------------------------------------------------


 

demand or action without the consent of the Indemnifying Party (such consent not
to be unreasonably withheld), unless the Indemnifying Party is given a full and
completed release of any and all liability by all relevant parties relating
thereto and has no obligation to pay any damages.

 

Section 12.05.      Net Losses; Subrogation; Mitigation.

 

(a)           Notwithstanding anything contained herein to the contrary, the
amount of any Losses incurred or suffered by an Indemnified Party shall be
calculated after giving effect to (i) any insurance proceeds received by the
Indemnified Person (or any of its Affiliates) with respect to such Losses and
(ii) any recoveries obtained by the Indemnified Party (or any of its Affiliates)
from any other third party.  Each Indemnified Party shall exercise reasonable
best efforts to obtain such proceeds, benefits and recoveries.  If any such
proceeds, benefits or recoveries are received by an Indemnified Party (or any of
its Affiliates) with respect to any Losses after an Indemnifying Party has made
a payment to the Indemnified Party with respect thereto, the Indemnified Party
(or such Affiliate) shall pay to the Indemnifying Party the amount of such
proceeds, benefits or recoveries (up to the amount of the Indemnifying Party’s
payment).  With respect to any Losses incurred or suffered by an Indemnified
Party, no liability shall attach to the Indemnifying Party in respect of any
Losses to the extent that the same Losses have been recovered by the Indemnified
Person from the Indemnifying Party, accordingly, the Indemnified Person may only
recover once in respect of the same Loss.

 

(b)           Upon making any payment to an Indemnified Party in respect of any
Losses, the Indemnifying Party shall, to the extent of such payment, be
subrogated to all rights of the Indemnified Party (and its Affiliates) against
any third party in respect of the Losses to which such payment relates.  Such
Indemnified Party (and its Affiliates) and Indemnifying Party shall execute upon
request all instruments reasonably necessary to evidence or further perfect such
subrogation rights.

 

(c)           Buyer and Seller shall use reasonable best efforts to mitigate any
Losses, whether by asserting claims against a third party or by otherwise
qualifying for a benefit that would reduce or eliminate an indemnified matter;
provided, however, that no party shall be required to use such efforts if they
would be demonstrably detrimental in any material respect to such party.

 

Section 12.06.      Computation of Indemnifiable Losses.  Any calculation of
Losses for purposes of this Article XII shall be (a) reduced to take account of
any net Tax benefit actually realized by the Indemnified Party arising from the
deductibility of any such Loss in the year such Loss is incurred; and
(b) increased to take account of any net Tax liability actually realized by the
Indemnified Party arising from the receipt or accrual of any indemnity
obligation hereunder.  To the extent permitted by law, all indemnity payments
made pursuant to this Agreement shall be treated by the parties hereto as an
adjustment to the Purchase Price.

 

Section 12.07.      Exclusive Remedies.  Buyer and Seller acknowledge and agree
that, if the Closing occurs, the indemnification provisions of this Article XII
shall be the sole and exclusive remedies of Buyer and Seller for any breach of
the representations or warranties or nonperformance of any covenants and
agreements of Buyer or Seller contained in this

 

64

--------------------------------------------------------------------------------


 

Agreement or any Ancillary Agreement, and neither party shall have any liability
to the other party under any circumstances for special, indirect, consequential,
punitive or exemplary damages, or lost profits, diminution in value or any
damages based on any type of multiple of earnings of any Indemnified Party;
provided, however, that nothing contained in this Agreement shall relieve or
limit the liability of either party from any liability or Losses arising out of
or resulting from fraud or intentional breach in connection with the
transactions contemplated in this Agreement or the Ancillary Agreements.

 

Section 12.08.      No Special Damages, Mitigation.  No Indemnifying Party shall
be liable to any Indemnified Party for special, indirect, consequential,
punitive or exemplary damages, or lost profits, diminution in value or any
damages based on any type of multiple of earnings.

 

Section 12.09.      Treatment of Indemnity Benefits.  All payments made by
Seller or Buyer, as the case may be, to or for the benefit of the other pursuant
to any indemnification obligations under this Agreement shall be treated as
adjustments to the Purchase Price for Tax purposes and such agreed treatment
shall govern for purposes of this Agreement.

 

ARTICLE XIII
GENERAL PROVISIONS

 

Section 13.01.      Expenses.  Except as may be otherwise specified herein, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses, whether or not the Closing shall have occurred.

 

Section 13.02.      Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly delivered and received (a) on the date of personal delivery, (b) on the
date of transmission, if sent by facsimile, or (c) one Business Day after having
been dispatched via a nationally recognized overnight courier service, to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this
Section 13.02):

 

If to Buyer:

 

Sinclair Television Group, Inc.
10706 Beaver Dam Road
Cockeysville, MD 21030
Attention:  President
Facsimile:  (410) 568-1533

 

With a copy, which shall not constitute notice, to:

 

Sinclair Broadcast Group, Inc.
10706 Beaver Dam Road
Cockeysville, MD 21030

 

65

--------------------------------------------------------------------------------


 

Attention:  General Counsel
Facsimile:  (410) 568-1537

 

If to Seller:

 

Newport Television LLC

460 Nichols Road, Suite 250

Kansas City, Missouri 64112

Attention: Sandy DiPasquale

Fax:  (816) 751-0250

 

With a copy, which shall not constitute notice, to:

 

Weil, Gotshal & Manges LLP

50 Kennedy Plaza, 11th Floor

Providence, Rhode Island 02903
Attention:  Joseph A. Kuzneski
Facsimile:  (401) 278-4701

 

Section 13.03.      Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 13.04.      Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced because of any Law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to either party hereto.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.

 

Section 13.05.      Entire Agreement.  This Agreement, the Confidentiality
Agreement and the Ancillary Agreements constitute the entire agreement of the
parties hereto with respect to the subject matter hereof and thereof and
supersede all prior agreements and undertakings, both written and oral, between
Seller and Buyer with respect to the subject matter hereof and thereof, except
as otherwise expressly provided herein.

 

Section 13.06.      Successors and Assigns.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.  Neither party may assign its rights under this
Agreement without the other party’s prior written consent; provided, however,
that (a) Buyer may assign its rights hereunder to an affiliate of Buyer upon
written notice to, but without consent of, Seller, provided that (i) any such
assignment does not delay or impede processing of the FCC Applications, grant of
the FCC Consent, clearance or approval under the HSR Act or any other Antitrust
Law or regulation or Closing, (ii) any such assignee delivers to Seller a
written assumption of this Agreement,

 

66

--------------------------------------------------------------------------------


 

(iii) Buyer shall remain liable for all of its obligations hereunder, and
(iv) Buyer shall be solely responsible for any third party consents necessary in
connection therewith (none of which are a condition to Closing; and (b) solely
to the extent set forth in Section 7.01, Buyer may assign its right to purchase
the Designated Station Assets, any portion thereof, (and delegate its duty to
assume the Assumed Liabilities corresponding thereto) to a Qualified Assignee by
written notice to, but without consent of, Seller.  With respect to any
assignment permitted under this Section 13.06, (i) any such assignee, including
a Qualified Assignee, shall deliver to Seller a written instrument of assumption
with respect to this Agreement or the Designated Station Assets, as applicable,
in which such assignee (A) shall make to Seller the representations and
warranties contained in Article 3 of this Agreement with respect to such
assignee and (B) shall covenant to Seller to observe, satisfy, discharge and
perform the covenants of Buyer set forth in this Agreement (except, in the case
of a Qualified Assignee, to the extent that any such covenant relates solely to
Station Assets other than Designated Station Assets and the corresponding
Assumed Obligations) and (ii) Buyer shall remain liable for all of its
obligations hereunder (including those assigned to such assignee).

 

Section 13.07.      No Recourse.  No past, present or future director, officer,
employee, incorporator, member, partner, equityholder, Affiliate, agent,
attorney or representative of Seller, Buyer or any of their Affiliates shall
have any liability for any obligations or liabilities of Seller or Buyer,
respectively, under this Agreement or for any claim (whether in contract or
tort, in law or in equity, or based upon any theory that seeks to “pierce the
corporate veil” or impose liability of an entity against its owners or
Affiliates or otherwise), liability or any other obligation arising under, based
on, in respect of, in connection with, or by reason of, this Agreement or the
transactions contemplated hereby, including its negotiation and/or execution.

 

Section 13.08.      No Third-Party Beneficiaries.  Except as expressly provided
in Article IX, Article XII and Section 13.06, this Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person or
entity any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

 

Section 13.09.      Amendments and Waivers.

 

(a)           This Agreement may not be amended or modified except by an
instrument in writing signed by Newport, High Plains, the FCC Licensee (only to
the extent that any amendment or modification adversely effects the FCC
Licensee’s obligations under this Agreement) and Buyer.

 

(b)           At any time prior to the Closing, either party may (i) extend the
time for the performance of any of the obligations or other acts of the other
party hereto, (ii) waive any inaccuracies in the representations and warranties
of the other party hereto contained herein or in any document delivered pursuant
hereto or (iii) waive compliance by the other party hereto with any of the
agreements or conditions contained herein.  Any such extension or waiver shall
be valid only if set forth in an instrument in writing signed by the party to be
bound thereby.

 

67

--------------------------------------------------------------------------------


 

(c)           No failure or delay by either party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

Section 13.10.      Governing Law; Consent to Jurisdiction.

 

(a)           This Agreement and the negotiation, execution, performance or
nonperformance, interpretation, termination, construction and all matters based
upon, arising out of or related to this Agreement, whether arising in law or in
equity (collectively, the “Covered Matters”), and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to
the Covered Matters, except for documents, agreements and instruments that
specify otherwise, shall be governed by the laws of the State of Delaware
without giving effect to the choice of law provisions thereof.  All recording
matters relating to the conveyance of each parcel of Owned Real Property will be
conducted in conformity with the applicable requirements of local law governing
the location of such parcel.

 

(b)           All Actions arising out of or relating to this Agreement shall be
heard and determined exclusively in the Delaware Chancery Court, and the parties
hereto hereby irrevocably submit to the exclusive jurisdiction of such courts
(and, in the case of appeals, appropriate appellate courts therefrom) in any
such Action and irrevocably waive the defense of an inconvenient forum to the
maintenance of any such action or proceeding.  The consents to jurisdiction set
forth in this Section 13.10 shall not constitute general consents to service of
process in the State of Delaware and shall have no effect for any purpose except
as provided in this Section 13.10 and shall not be deemed to confer rights on
any third party.  The parties hereto agree that a final judgment in any such
action shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by applicable law.

 

Section 13.11.      Specific Performance.  The parties agree that irreparable
damage for which monetary damages, even if available, would not be an adequate
remedy, would occur in the event that the parties hereto do not perform the
provisions of this Agreement (including failing to take such actions as are
required of it hereunder to consummate this Agreement) in accordance with its
specified terms or otherwise breach such provisions.  The parties acknowledge
and agree that the parties shall be entitled to an injunction, specific
performance and other equitable relief to prevent breaches of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which they are entitled at law or in equity.  Each of the
parties agrees that it will not oppose the granting of an injunction, specific
performance and other equitable relief on the basis that the other parties have
an adequate remedy at law or an award of specific performance is not an
appropriate remedy for any reason at law or equity.  Any party seeking an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement shall not be required to
provide any bond or other security in connection with any such order or
injunction.

 

Section 13.12.      WAIVER OF JURY TRIAL.  BUYER AND SELLER HEREBY IRREVOCABLY
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,

 

68

--------------------------------------------------------------------------------


 

PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF BUYER OR SELLER
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

 

Section 13.13.      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or e-mail shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 13.14.      No Presumption.  This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting or causing any instrument to be drafted.

 

Section 13.15.      Disclosure Schedules.

 

(a)           The parties acknowledge and agree that (i) matters reflected in
the Disclosure Schedules are not necessarily limited to the matters required by
the Agreement to be disclosed in the Disclosure Schedules, (ii) the Disclosure
Schedules may include certain items and information solely for informational
purposes for the convenience of the parties and (iii) the disclosure by Seller
of any matter in the Disclosure Schedules shall not be deemed to constitute an
acknowledgment by Seller that the matter is required to be disclosed by the
terms of this Agreement or that the matter is material.  The specification of
any dollar amount in the representations and warranties contained in the
Agreement or the inclusion of any specific item in the Disclosure Schedules are
not intended to imply that such amounts are within or outside the ordinary
course of business for purposes of the Agreement.

 

(b)           If and to the extent any information required to be furnished in
any section of the Disclosure Schedules is contained in the Agreement or in any
section of the Disclosure Schedules, such information shall be deemed to be
included in all sections of the Disclosure Schedules to the extent that the
relevance of any such information to any other section of the Disclosure
Schedules is readily apparent from the text of such disclosure.

 

(c)           Seller has disclosed the information contained in the Disclosure
Schedules solely for purposes of the Agreement, and no information contained
therein shall be deemed to be an admission by any party thereto to any third
party of any matter whatsoever, including of any violation of Law or breach of
any agreement.

 

[SIGNATURE PAGES FOLLOW]

 

69

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

 

 

NEWPORT TELEVISION LLC

 

 

 

 

 

 

 

Name:

Sandy DiPasquale

 

Title:

President

 

 

 

 

 

NEWPORT TELEVISION LICENSE LLC

 

 

 

 

 

 

 

Name:

Sandy DiPasquale

 

Title:

President

 

[Signature Page to Asset Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

SINCLAIR TELEVISION GROUP, INC.

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Asset Purchase Agreement]

 

--------------------------------------------------------------------------------